 WAGNER IRON WCRKS44 5Ithas been found that the Respondent has refused and is continuing to refuse to bargaincollectively with the Union as the certified exclusive representative of the employees in anappropriate unit.The undersigned therefore shall recommend that Respondent,upon request,bargain collectively with the Union as such representative and, in the event that an under-standing is reached,embody such understanding in a signed agreement.In view of the nature of the unfair labor practices committed,the commission of similarand other unfair labor practices may be anticipated.The remedy should be coextensive withthis threat.The undersigned shall,therefore,recommend that the Respondent cease anddesist from in any manner infringing upon the rights of employees guaranteed in Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.District Lodge 37, International Association of Machinists,AFL, is alabor organiza-tion within the meaning of Section 2 (5) of the Act.2.Armstrong&Hand,Inc., is engaged in commerce within the meaning of the Act.3.Allproduction and maintenance employees,including truckdrivers,of Respondentemployed at its Houston,Texas, plant, exclusive of office clerical employees, watchmen,guards, professional employees, foundry employees,all other employees, and supervisoryemployees,constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) ofthe Act,4.DistrictLodge 37, International Association of Machinists,AFL, wason December10, 1951,the certified exclusive representative of all employees in the aforesaid appro-priate unit for the purposes of collective bargaining within the meaning of Section 9 (a) oftheAct.RespondentArmstrong &Hand,Inc., from December 19, 1951,and at all timesthereafter,by refusing to bargain collectively with DistrictLodge 37,International Asso-ciation of Machinists,AFL, hasengaged in and is engaging in unfair labor practices withinthe meaning of Section8 (a) (5) of the Act.5.By interfering with, restraining,and coercing its employees in the exercise of therightsguaranteed in Section 7 of the Act,Respondent has engaged in and is engaging inunfair labor practiceq within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid labor practices are unfair labor practices within the meaning of Section2 (6) and(7) of the Act.[Recommendations omitted from publication.]WAGNER IRON WORKS,a corporationandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIOWAGNER IRON WORKS,a corporationandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIOandBRIDGE, STRUCTURAL & ORNAMENTAL IRONWORKERS SHOPMEN'S LOCAL 471 (AFL), Party to. theContractandThe "TEMPORARY COMMITTEE,"InterestedPartyand"THE EMPLOYEES' INDEPENDENT UNION OFWAGNER IRON WORKS,Interested Party 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDBRIDGE, STRUCTURAL & ORNAMENTAL IRON WORKERSSHOPMEN'S LOCAL 471 (AFL),a labor organizationandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENT WORKERSOF AMERICA, CIO. Cases Nos. 13-CA-849, 13-CA-864,and 13-CB-148. April 28, 1953DECISION AND ORDEROn November 6, 1952, Trial Examiner George A. Downingissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent Company and the Respondent Unionhad engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto. The TrialExaminer also found that the Respondents had not engaged incertain other unfair labor practices. Thereafter, the GeneralCounsel, the Respondents, and the charging Union, the CIO,filed exceptions to the Intermediate Report and briefs.'The Board2 has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer except as they are inconsistent with our findings,conclusion, and Order hereinafter set forth.1.We have examined the entire record in this proceedingand find no merit to the contention that the Trial Examinerwas biased or prejudiced or that any party was denied a fairhearing.2.Based upon the facts summarized in the IntermediateReport, section III, B, 2, we agree with the Trial Examinerthat the Respondent Company interfered with, restrained, andcoerced the employees in the exercise of rights guaranteed bySection 7 of the Act, in violation of Section 8 (a) (1) thereof.3.The Trial Examiner found, based upon the facts recitedfully in the Intermediate Report and therefore not repeatedhere, that the Company dominated and interfered with theformation and administration of the Temporary Committeeand the Independent Union and contributed support to them,in violation of Section 8 (a) (2) of the Act, and recommendedthat they be disestablished. We agree.' The Trial Examineralso found that the Company dominated, interfered with,assisted,and contributed support to Local 471, AFL, in1The Company's request for oral argumentis herebydenied because, in ouropinion, therecord,includingthe exceptions and briefs,adequately presentsthe issues and the positionsof the parties.2Pursuantto the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers inconnection with thiscase to a three-member panel[ChairmanHerzog andMembers Stylesand Peterson].3As the Temporary Committeeis no longer in existence,we shallorder thatthe Companydisestablish the Temporary Committee if it should be revived. WAGNER IRON WORKS447violation of Section 8 (a) (2), and recommended that it bedisestablished.We agree that the Company -unlawfully interfered with,assisted, and contributed- support to the AFL. We do not agree,however, that the Company's conduct amounted to dominationof the AFL within the meaning of Section 8 (a) (2). The TrialExaminer based his finding of domination of the AFL largelyupon the Company's conduct in encouraging the AFL to fightthe rival CIO union by promising financial help; by furnishingtheAFL with a mailing list of employees; by printing anddistributing anti-CIO literature and falsely attributing it tothe AFL; by permitting AFL adherents to distribute literature,wear union insignia, and solicit memberships on companyproperty during working hours while denying similar privi-leges to the CIO, sometimes under threat of discharge; bywithdrawing from a consent election at the behest of the AFL;by continuing to recognize and deal with the AFL as exclusiverepresentative and continuing to give effect to its contract withthe AFL after its expiration; by proposing to and using the AFLshop committee to form the Temporary Committee as anindependent union; by participating with the AFL committeein the formation of the Temporary Committee and the Inde-pendent Union; and by contributing support to the last twonamed labor organizations.The foregoing conduct of the Company occurred, as is morefully set forth in the Intermediate Report, as a result of theCIO's effort to displace the AFL as the employees' repre-sentative after a bargaining history of more than 14 years,during which the AFL enjoyed status as exclusive bargainingrepresentative of the Company's employees under contractualarrangements gained by reason of the AFL's own and inde-pendent organizing efforts and resources .4 Under the circum-stances, notwithstanding the fact that the Company unlawfullyassisted the AFL in many ways, we believe that such conductdoes not establish that the AFL was a subservient organizationto the point that the Company controlled it. Hence we concludethat the Company did not dominate the AFL within the meaningof Section 8 (a) (2).As we find that the Company's unfair labor practices in thisrespect were limited to interference and support and neverreached the point of domination, we shall order that theCompany only refrain from recognizing or dealing with theAFL unless and until it shall have been certified by the Boardas the collective bargaining representative of the Company'semployees.4.We agree with the Trial Examiner that the Companydischarged Gust John Gould and Jake Steffes because of their4 Thusthe situation with respectto the AFLis distinguishable from thatof the TemporaryCommittee and the IndependentUnion,which were brought into the plantby the Company andexistedonly byreasonof the Company's unlawful support.Cf. Jack SmithBeverages, Inc.,94 NLRB 1401,enfd. in 202 F.2d 100 (C. A. 6); and Polynesian Arts. Inc.,100 NLRB 658, wherethe Boardfound nationally affiliated unions to be dominated and ordered their disestablish-ment upon a showing that the employer participated in their organization and supported them. 448DECISIONSOF NATIONAL LABOR RELATIONS BOARDCIO union activities and not because of alleged drunkenness,asmore fully set forth in the Intermediate Report, and thatthe Company thus violated Section 8 (a) (3) and (1) of the Act.5.We also find,asdid the Trial Examiner,that theCompany discharged Roy McMahon and Don McMahon becauseof their activities or assumed activities on behalf of the CIO,and not because of any alleged misconduct on their part, asmore fully set forth in the Intermediate Report, and that theCompany thusviolated Section 8(a) (3) and(1) of the Act.6.The Trial Examiner found that the Company discharged22 night-shift workers, listed in Appendix A attached hereto,to discourage union activity on behalf of the CIO, and thusviolated Section 8(a) (3) and(1) of the Act.We agree.In general,as set forth in the Intermediate Report, theCompany didnot select these 22 employees for discharge onthe basis of their individual union activity;rather, the Companybelieved that more C;O adherents were employedon the nightshift than on the day shift, and, accordingly, it discharged thisgroup of night-shift workers to discourage CIO union activity.JesusMoreno was one of the 22 discharged night-shiftworkers.In the process of selecting the night-shift workersfor discharge, the Company retained all those who had senioritystatus as of January 1, 1951,except Moreno who was hired inOctober 1950. The Trial Examiner found, as the recordestablishes,thatMoreno was "selected for termination be-cause of prior incidents of drinking on the job." The TrialExaminer concluded that the"discharge of Moreno,"as wellas that of the remaining 21 night-shift workers, "must alsobe found to be discriminatory, since the layoff was discrimi-natory in its conception."On thebasis of the entire record,theTrialExaminerappears to have concluded that the Company had no legitimatereason to discharge the 22 night-shiftworkers as a group;that the Company discharged the group as a stratagem todiscourage CIO union activity; and that the Company wouldnot have discharged Moreno,despite his record for drinkingon the job, but for the Company's unlawful resort to thestratagem involving the entire group.So viewed,as we viewthe discharges, we find that the Company discharged Moreno,aswell as the other 21 night-shiftworkers, to discourageunion activity, in violation of the Act.7.For the reasons stated in the Board's recent decisioninMastro Plastics Corp.,103 NLRB 511,and in the Inter-mediate Report in the instant case,we agree with the TrialExaminer that the alleged breach of the no-strike clause inthe AFL's contract did not afford a defense to the Company'sdischarge and refusal to reinstatethe 57striking employeeslisted in Appendix B hereto,and that the Company therebyviolated Section 8 (a) (3) and (1) of the Act.5SDavid Horgan's name is listed in Appendix B. Horgan. Wesley Bajanen. Ervin Kusz, andAlexis Sobczak were discharged,as were the other strikers listed in Appendix B, on June 22.1951.because they were strikers.At the end of the strike, the Company offered to reemployHorgan, but he refined because the Company insisted that he sign an application as a new em- WAGNER IRON WORKS449The TrialExaminer rejected theCompany's defense,namely,that it was justified in severingthe employment of thestrikersbecause the strikers did not observe the no-strike clause, onthe grounds(1) that thetermsof thecontract did not contem-plate, as within the no-strike clause, astrike caused by theemployer'sunfair labor practices;and (2)that,as a matterof law, an employer cannot invoke such a defensewhere thestrike is provoked by his own flagrant unfair labor practices.Althoughthe TrialExaminer thus rejected the Company'sdefense based upon alleged violation of the no-strike clause,the TrialExaminer also considered alternative bases urgedby the General Counsel as reasons for rejecting this defense.Thus,the General Counsel urged that the Company could notrely on the no-strike clause because the contract was with anillegally assisted and dominated union and because theCompanyhad itself been guilty of prior breaches of the contract and hadabandoned the contract.The GeneralCounsel has excepted totheExaminer'sfinding that there was no merit to thesealternative grounds.In view of our decision herein, we neednot and do not pass on the validity of these alternative basesurged by the General Counsel as reason for rejecting theCompany's defense based upon alleged violation of the no-strikeclause.The TrialExaminer also rejected the Company's defensethat thestrikers lost their employee status and thus becamevulnerableto discharge because the strike occurred withinthe 60-day period prescribed in Section 8 (d) of the Act. TheTrial Examiner concluded that this defense had no merit fortwo reasons:(1) Thestrike was calledby the CIO,who wasnot a partyto the contract;'and (2)Section 8'(d) applies onlyto strikes to terminate or to secure a modification of inter-pretation of a collective-bargaining contract,and not to anunfair labor practice strike, as this was. We agree.6Moreover,the record showsthat the AFLgave the requisite notice oftermination of the existing contractby letter dated April 5,1951,and that the strike in this case did not begin until June20, 1951.Thus,although the contract did not expireuntil June30, 1951, thestrike did not occur until after expiration of the60-day period prescribed by Section8 (d).t For this additionalreason, we reject theCompany's defense referred to above inthis paragraph.8.Like the Trial Examiner,we find that the RespondentUnion violated Section 8(b) (1) (A) of the Act by theconductset forthin the Intermediate Report, section III;C, paragraph 2.ployeeThe Company reemployed Bajanen. Kusz, and Sobczak after the strike was over, butthey quit after working a few days because the Company insisted that they sign applications asnew employees. We agree with the Trial Examiner that the Company constructively dischargedHorgan,Bajanen, Kusz, and Sobczak,in violation of Section 8 (a) (3) and(1) of the Act, on therespective dates specified in the intermediate Report.6 While Chairman Herzog dissented from this holding in Mastro Plastic Corp..srbedeems"elf bound by the majority opinion in that case.Wilson&Co., 89 NLRB 310. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.Finally,we find, as did the Trial Examiner, that theRespondent Union attempted to cause and did cause the Companyto discharge Roy McMahon and Don McMahon because of theirreal or assumed membership in and support of the CIO, therebycausing and attempting to cause theCompany todiscriminateagainst' these two employees in violation of Section 8 (a) (3)of the Act, and that by such conduct the Respondent Unionengaged inunfair labor practices in violation of Section8 (b) (2) and 8 (b) (1) (A) of the Act.To remedy these unfair labor practices, the Trial Examinerrecommended that: (1) The Respondent Union be directed tomake whole Don McMahon and Roy McMahon for loss of paysuffered by reason of the discrimination against them; and(2) theRespondent Union be ordered to advise the Companyinwriting that the Respondent Union has no objection to thereinstatement of Don McMahon and Roy McMahon. However,the record discloses that by letter, which the Company receivedon June 30, 1952, the Respondent Union advised the Companythat the Union had no objection to the reinstatement of theMcMahons. Accordingly, we shall limit the Respondent Union'sliability for back pay with respect to the McMahons to theperiod from the date of their discriminatory discharge toJune 30, 1952; and we shall not order the Respondent Unionto advise the Company that the Union has no objection to thereinstatementof the McMahons.ORDERUpon, the entire 'record in-the 'base and pursuant to Section10 —(c) of the National Labor Relations Act, as amended, theNational Labor Relations BoardA hereby orders that:A. The Respondent, Wagner Iron Works, a corporation,Milwaukee,Wisconsin, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Dominating or interfering with the formation or adminis-tration of or contributing financial or other support to theTemporary Committee, the Independent Union, or any otherlabor organization.(b) Contributing financial or other support to Bridge, Struc-tural & Ornamental Iron Workers Shopmen's Local 471 (AFL),or to any other labor organization.(c) Recognizing the Temporary Committee, should it berevived, or the Independent Union, or any successor theretoas the representative of any of its employees for the purposeof dealing with it concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions ofemployment.(d) RecognizingBridge,Structural& Ornamental IronWorkers Shopmen's Local 471 (AFL) as the representative ofany of its employees for the purpose of dealing with it concern-ing grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and perform- WAGNER IRON WORKS451ing or giving effect to any contract with Local 471, or anysuccessor thereto, unless and until Bridge, Structural &Ornamental Iron Workers Shopmen's Local 471 (AFL) shallhave been certified as such representative by the Board.(e) Discouraging membershipin UAW-CIO, or encouragingmembership in Local 471, or in any other labororganizationof its employees, by discriminatorily discharging or refusingto reinstate any of its employees, or by discriminating in anyothermanner in regard to their hire or tenure of employmentor any term or condition of employment.(f)Engaging in surveillance of its employees in the exerciseof their rights guaranteed in Section 7 of the Act.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistUAW-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage inother concerted activities for the purpose of col-lective bargaining or other mutual aid and protection, or torefrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Withdraw all recognition from, and completely dises-tablish, the Temporary Committee should it be revived, andthe Independent Union, as the representative or representativesof its employees for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.(b)Withdraw all recognition from Bridge, Structural &Ornamental Iron Workers Shopmen's Local 471 (AFL) as therepresentative of any of its employees for the purpose ofdealing with it concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions ofemployment,unless anduntil the said Local 471 shall havebeen certified as such representative by the Board.(c)Offer to Gust John Gould, Jacob Steffes, Roy McMahon,DonMcMahon,Wesley Bajanen, Ervin Kusz, and AlexisSobczak, to the 22 employees whose names are listed in Appen-dix A hereto, and to the 57 employees whose names are listed inAppendix B hereto, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and makethem whole for any loss of pay they may have suffered bypayment to each of them of a sum of money equal to theamount each normally would have earnedas wagesfrom thedate of said discrimination to the date of the offer of rein-statement,less his net earnings during said period(CrossettLumber Company, 8 NLRB 440, 497-98), said back pay to becomputed on a quarterly basis in the manner established bytheBoard in F. W. Woolworth Company, 90 NLRB 289.(d) Post at its plant at Milwaukee, Wisconsin, copies of the 452DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice attached hereto andmarked "AppendixC."' Copies ofsaidnotice, to be furnished by the RegionalDirector for theThirteenth Region, shall,after beingduly signed byRespondentCompany's representative,be postedby Respondent Companyimmediatelyupon receipt thereof and maintainedby it forsixty(60)consecutivedays thereafterin conspicuous places,includingall placeswhere noticesto employees are customarilyposted.Reasonable stepsshall be taken by Respondent Companyto insure that said notices are not altered,deface d, or coveredby any othermaterial.(e) Notify theRegionalDirector for. the Thirteenth Region,inwriting,within ten(10) days from the date of this Order,whatstepsthe Respondent Company has taken to comply here-with.B.The Respondent, Bridge, Structural & Ornamental IronWorkers Shopmen's Local 471 (AFL),its officers, representa-tives,agents, successors,and assigns,shall:1.Cease and desist from:(a) Restraining and coercingemployees 'of Respondent Com-pany, itssuccessors and assigns,in the exerciseof the rightsguaranteed them in Section7of the Act by threatening torequest their dischargefor failure to pay dues to it, exceptas providedin Section8 (a) (3) of the Act.(b) Causingor attemptingto cause the Respondent Company,its successors and assigns,to discriminate against employeesin violation of Section 8 (a) (3) of the Act.(c) In any othermanner restraining or coercingemployees ofRespondentCompany, itssuccessors and assigns,in the exer-cise of. the right to self-organization,to form, join,or assistlabor organizations,to bargaincollectively through repre-sentatives of their own choosing,and to engagein other con-certed activitiesfor the purpose of collectivebargaining orothermutualaid or protection,or to refrainfrom any or allof such activities,except to the extentthat such right may beaffectedby an agreementrequiringmembershipin a labororganization as a conditionof employment,as authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action, whichthe Boardfinds willeffectuate the policiesof the Act:(a)Make whole Don McMahon and Roy McMahon for anyloss of paysuffered by themby reason of the discriminationagainst them,in the manner set forth in the Decision andOrder herein.(b) Post in conspicuous places in its offices in Milwaukee,Wisconsin,and such other places as notices to members arecustomarily posted, copies of the noticeattachedhereto asAppendix D.' Copiesof said notice,to be furnished by theRegional Director for the Thirteenth Region, shall,after beingduly signedby an officialrepresentative of Respondent Union,there shall be substituted for the words "Pursuant to a Decision and Order" the words "Pur-suant toa Decree of the United States Court of Appeals, Enforcing an Order."'See footnote8. st^ra WAGNER IRON WORKS453be posted 'by it immediately upon receipt thereof and bemaintainedby it for a period ofnot lessthan sixty (60)consecutive days thereafter in the aforementioned places.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Mail to the Regional Director for the Thirteenth Regionsigned copies ofthe notice attached hereto as Appendix D,fob posting in- the plant of Respondent Company in Milwaukee,Wisconsin, in the places where notices to employees arecustomarilyposted,in the event that said employer may wishto post the notices. Copies of said notices, to be furnished bythe Regional Director for the said Thirteenth Region, shall,afterhaving been signed as prescribed in the precedingparagraph of this Order, be forthwith returned to the RegionalDirector for such posting by Respondent Company.(d)Notify the Regional Director for the Thirteenth Region,inwriting, within ten (10) days from the date of this Order,what steps the Respondent Union has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed (1) insofar as it alleges that theRespondent Company violated the Act by dominating Local471, AFL, and by discharging Frank Smejkel, Kenneth Boyer,Harold Blink, Anthony Galaska, Lawrence Houston, WalterKoehler,MarvinMarkestad,William Packard, TheodoreWanick, and Ralph Welter; and (2) insofar as the complaintallegesthat the Respondent Company and the Respondent UnionviolatedtheAct byexecuting,maintaining,and enforcing acollective-bargaining contract illegally requiring union mem-bership as a condition of employment.APPENDIX AFrank AckermanPalmer BarthelmewsHarold CaseArthur G. EbbingerGordon FullerThomas GallianGrace AurelioIgnatz GoniaReuben HilliardSam JohnsonLeon KeierleberArthur LewarkAlvin LindemanKenneth LittleLouis MachnikJesus MorenoDolor MuyleartMerlin OlsonLoren PittsBernard N.ShauretteAllen VogtB. Orville Ward2832300 - 54 - 30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames AllisonCurtis BarbianDonald BarbianRussell BestulKeith BurdickJoseph BolcerekJames CorsentinoJerome CzyszJames DaisBernard DaubonFloydDefenboughWayne DefenboughAlvin DeGraveWillard DentStannard DoxtaterRoman FabichWilliam FronimadisArthur GoldingWalter GriefenhagenEugene GrohReuben HamariAnthony HendricksArthur HofnerDavid HorganRobert JacksonRoger KearnsKenneth KnollRobert KruegerJames La MoraAPPENDIX BMarvin LueptowLawrence MuellerMyron NelsonBoleslaus NowakowskiEmil Opai se rArvin PaceRaymond PattengeOrville PeakDavid PerryRussell PruittHarold ReedichJoseph RemillardVernon RoddGregory SalazarErold SasseHarold SchwambGerald SkorlinskiStanley SkorlinskiJohn StacheraJoseph SulikHarold TechmeierReynaldo ValdovinosJoseph WachowiakRaymond WalshNorman WittigRamon WitzHenry WizaAPPENDIX CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOTdominate, assist, foster, contributesupport to,or in any manner interfere with the formationor administration of the Temporary Committee, or TheEmployees'Independent Union of Wagner Iron Works, orof any other labor organization of our employees.WE WILL NOTcontribute financial or other support toBridge, Structural & Ornamental Iron Workers Shopmen'sLocal471 (AFL),or any other labor organization.WE WILL NOTrecognize the Temporary Committee,or the Employees' Independent Union of Wagner IronWorks as the representative of any of our employees forthe purpose of dealing with us concerning grievances, WAGNER IRON WORKS455labor disputes,wages, rates of pay, hours of employment,or other conditions of employment.WE WILL NOTrecognize Bridge, Structural & Orna-mental Iron Workers Shopmen'sLocal471 (AFL) as therepresentative of our employees for the purpose of dealingwith us concerning grievances,labor disputes,wages,rates of pay, hours of employment,or other conditions ofemployment,unless and until Local 471 shall have beencertified as such representative by the Board.WE WILLNOT discourage membership in InternationalUnion, United Automobile,Aircraft and Agricultural Im-plement Workers ofAmerica, CIO,or encourage mem-bership in Bridge,Structural&Ornamental Iron WorkersShopmen's Local471(AFL),or the Employees'IndependentUnion of Wagner Iron Works, or in any other labororganization of our employees,by discharging or refusingto reinstate any of our employees,or in any other mannerdiscriminating against them in regard to hire or tenure ofemployment or any term or condition of employment.WE WILL NOTin any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization,to form labor organizations,to join orassist International Union, United Automobile,Aircraftand Agricultural Implement Workers of America,CIO, orany other labor organization,to bargain-collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a conditionof employment,as authorized in Section 8 (a) (3) of the Act.WE HEREBY withdraw recognition from and completelydisestablish the Temporary Committee, should it berevived, and the Employees'Independent Union of WagnerIron Works as the representative of any of our employeesfor the purposes of dealing with us concerning grievances,labor disputes,wages, rates of pay, hours of employment,or other conditions of employment.WE WILL offer to the 86 employees whose names arelisted below immediate and full reinstatement to theirformer or to substantially equivalent positions withoutprejudice to their seniority and other rights and privilegesand make them whole for any loss of pay they may havesuffered by reason of the discrimination against them:Gust John GouldJacob SteffesRoy McMahonDon McMahonWesleyBajanenErvin KuszDavid HorganAlexis SobczakFrank AckermanPalmer BarthelmewsHarold CaseArthur G.EbbingerGordon FullerThomasGallianAurelio GraceIgnatz Gonia 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDReuben HilliardSam JohnsonLeon KeierleberArthur LewarkAlvin LindermanKenneth LittleLouis MachnikJesus MorenoDolor MuyleartMerlin OlsonLoren PittsBernard H.ShauretteAllen VogtB. Orville WardJames AllisonCurtis BarbianDonald BarbianRussell BestulKeith BurdickJoseph BolcerekJames CorsentinoJerome CzyszJames DaisBernard DaubonLloyd DefenboughWayne DefenboughAlvin DeGraveWillard DentStannard DoxtaterRoman FabichWilliam FronimadisArthur GoldingWalter GriefenhagenEugene GrohReuben HamariAnthony HendricksArthur HofnerJospeh WachowiakRobert JacksonRoger KearnsKenneth KnollRobert KruegerJames La MoraMarvin LueptowCorlyss MillerLawrence MuellerMyron NelsonBoleslausNowakowskiEmil OpaiserArvin PaceRaymond PattengeOrville PeakDavid PerryRussell PruittHarold ReedichJospeh RemillardVernon RoddGregory SalazarErold SasseHarold SchwambGerald SkorlinskiStanley SkorlinskiJohn StacheraJoseph SulikHarold TechmeierReynaldo ValdovinosRaymond WalshNorman WittigRamon WitzHenry WizaWAGNER IRON WORKS,Employer.Dated ................By...................................................(Representative)(Title)This notice mustremain postedfor 60 days from the datehereof, and must not be altered, defaced,or covered by anyother material.APPENDIX DNOTICE TO ALL MEMBERS OF BRIDGE,STRUCTURAL & ORNAMENTAL IRON WORKERSSHOPMEN'S LOCAL 471 (AFL)Pursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify you that: WAGNER IRON WORKS.457'WE WILL NOT restrain or coerce employees of theWagner IronWorks, theirsuccessors or assigns, in theexercise of the rights guaranteed them in Section 7 of theAct by threatening to request their discharge for theirfailure to pay dues to the undersigned union,except inaccordance with Section 8 (a) (3) of the Act.WE WILL NOTcause or attempt to cause the WagnerIron Works,its agents,successors,or assigns,to dis-criminate against its employees in violation of Section8 (a) (3) of the Act.WE WILL NOTin any other manner restrain or coerceemployees of Wagner Iron Works,itssuccessors andassigns, in the exerciseof their right toself-organization,to form, join,or assistInternational Union, United Auto-mobile, Aircraft and Agricultural Implement Workers ofAmerica, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protectionor to refrain from any or all of such activities,except tothe extent that such right may be affected by an agreementrequiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL make Roy McMahon and Don McMahon wholefor loss of pay suffered bythemby reason of the discrimi-nation against them.BRIDGE,STRUCTURAL & ORNAMENTAL IRONWORKERS SHOPMEN'S LOCAL 471 (AFL),LaborOrganization.Dated ................By .................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThese proceedings,brought under Section 10(b) of the National Labor Relations Act, asamended(61 Stat.136), and consolidated by order of the Regional Director for the ThirteenthRegion, were heard in Milwaukee.Wisconsin,on various dates from April21 to July 7,1952, inclusive,pursuant'to due notice to all partiesThe consolidatedcomplaint,issued onMarch 11, 1952,by the General Counsel of the National Labor Relations Board'and based oncharges dulyfiled and served,alleged in substance that:The General Counsel and his representatives at the hearing are referred to as theGeneralCounsel and the National Labor Relations Board as the Board.The RespondentCompany is referred to as the Company and as Wagner,Respondent Union as AFL and asLocal'471,and the charging Union as CIO and as UAW-CIO. The interested parties arereferred to, respectively,as the Temporary Committee and as the independent.The summary of the pleadings herein conforms to and includes various amendments madeduring the course of the hearing.All events,unless otherwise specified,occured in 1951. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) Respondent Company had, since May 1951, engaged in unfair labor practices proscribedby Section 8 (a) (1), (2), and (3) of the Act by (a) a planned and continuous course of conduct, in-cluding various specified acts, by which it assisted, interfered with, fostered, and dominatedLocal 471, and subsequently the Temporary Committee and the Independent Union; (b) dis-criminatorily discharging, because of their CIO membership and activities, Gust John Gouldand Jake Steffes on May 28, Roy McMahon and Don McMahon on June 4. and Frank Smejkelon June 19; discriminatorily laying off and discharging 22 employees (see.Appendix A) onthe night shift on June 4; discriminatorily discharging on June 27, 66 employees 2 who hadengaged ina strike called by CIO on June 20; constructively discharging David Horgan onJune 27, Wesley Bajanen and Ervin Kusz on July 3, and Alexis Sobczak on July 7; and engag-ing in further discrimination by maintaining and enforcing with Local 471 a collective-bargaining agreement which failed to grant to all new employees a period of 30 days' freedomfollowing the beginning of their employment for acquiring and maintaining membership in thatUnion;and (c) engaging in numerous other specified acts of interference, restraint, andcoercion.(2) Respondent Union had, since May 1951,engaged inunfair labor practices proscribed bySection 8 (b) (1) (A) and 8 (b) (2) by (a) causing and attempting to cause the Company to dis-charge discriminatorily Don and Roy McMahon; (b) maintaining and enforcing with theCompany the collective-bargaining agreementreferred to above; (c) threatening employeeswith discharge by the Company unless they paid dues to Respondent Union; and (d) attemptingphysically to rip CIO insignia from employees.The Company by its answer denied the commission of the various unfair labor practicesas alleged. For a separate defense, it pleaded that the strike called by CIO on June 20 wasin spite of a valid no-strike clause inan existingcontract with Local 471 (which had receiveda certification by the Board under Section 9), and was to force the Company to bargain withCIO, and that the strike therefore constituted an unprotected activity and also constitutedan unfair labor practice under Section 8 (b) (4) (C) of the Act. Local 471 by its answer alsodenied engaging in the unfair labor practices charged against it in the complaint.All parties except the Temporary Committee were represented at the hearing by counselor by representatives and were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence, to argue orally, and to file briefs andproposed findings and conclusions. On April 29, 1952, permission was granted to the GeneralCounsel to amend the complaint to join as interested parties the Temporary Committee andthe Independent Union, and the hearing was thereupon recessed to May 13, pending the serviceof appropriate notices of hearing and copies of the consolidated complaint and chargesupon the new parties. 3Upon resumption of the hearing on May 13, Stephen Scherba appeared specially for theIndependent for the sole purpose of objecting to the Board's jurisdiction. He asserted lack ofdue process on grounds substantially equivalent to those previously asserted by the Company(see footnote 3. supr), urged that the Trial Examiner lacked power to order the joinder orinterpleader of new parties, particularly at an intermediate point in the proceedings, and thatthe attempted interpleader of the independent at the then existing stage of the proceedingswas highly prejudicial to its rights and constituted a denial of due process.The General Counsel in response referred to his earlier offers to make available toScherba a transcript of the record and to recall for cross-examination any or all of thewitnesses who had previously testified The General Counsel also stated his position that thenew parties were joined in order to give them an opportunity to appear and, if they chose,protect any rights they might have in the proceedings, that the new parties, though properlyjoined,were not necessary parties because they were not parties to the contracts and that2 The 57 whose names are listed in Appendix B. hereto, plus Kenneth Beyer, Harold Blink,Anthony Galaska, Lawrence Houston, Walter Koehler, Marvin Markesiad, William Packard,Theodore Wanick, and Ralph Welter.3 RespondentCompany objected to the amendment for joinder of additional parties asimproper under the Act and the Board's Regulations and as a denial of due process to allparties, urging that the filing of charges,themaking of an investigation,and the issuanceof a complaint were prerequisites to the naming of parties to an unfair labor practiceproceeding.Its objections-were overruled. See cases cited at footnote 4, infra.4Compare Consolidated; Edison Company, v. N. L. R, B., 305 U. S.197, with N. L. R. B.v.PennsylvaniaGreyhound Lines,- 303 U. S. 261; Pittsburgh Plate Glass Company vN. L. P. B., 313 U. S. 146; National licorice Company v. N. L. R. B., 309 U. S. 350, 366-7;and see N. L. R B. v. Ind. & Mich. Electric Co., 124 F. 2d 50 (C. A. 6). Also see ParkerBrothers and Company, Inc., 39-CA-141, remand order dated October 22, 1951, and OtisElevator Company. 7-CA-343, remand order dated March 15, 1951. WAGNER IRON WORKS459though he might, if he chose,dismiss them, he chose not to.Scherba withdrew from thehearing and did not participate further in the proceedings.Prior to the recess on April 29,1952, the General Counsel's trial representatives enteredintoa settlement stipulation with Respondent Union of all matters involved in Case No.13-CB-148,which provided for Board approval and for the entry of a decree by a circuitcourt of appeals thereon.The stipulation expressly recited that it was made subject to ap-proval by the Board and that it was to be of no force and effect until Board approval wasobtained.The Examiner ordered that the stipulation be transmitted to the Board.See State-ments of Procedure,section 101.9.Thereafter,the General Counsel endeavored to refrainfrom the presentation of further evidence directly relating to Case No. 13-CB-148. except suchas was also relevant to the case against the Company.On June 20,the General Counsel's representative formally announced that the settlementstipulation had not been approved by the General Counsel's office in Washington.CounselforRespondent Union were informed on the record that the General Counsel would makeavailable to them a transcript of the evidence taken subsequent to April 29(since which datethe Union's counsel had not participated in the hearing), that the hearing,insofar as CaseNo.13-CB-148,was concerned,would be continued until Respondent Union had full op-portunity to present its witnesses and evidence, and that it might also recall for furthercross-examination any or all witnesses whose testimony had related to Case No.13-CB-148.Thereupon,on agreement of all parties,the hearing in Case No. 13-CB-148 was recessed toJuly 7, 1952.Upon the resumption of the hearingon July 7,Respondent Union filed an amended answerwhich may be briefly summarized as follows:After incorporating all averments of its originalanswer,it pleaded"by way of accord and satisfaction and estoppel"the settlement stipulationpreviously entered into with the General Counsel's representatives; that in reliance thereon andon the General Counsel's assurances of approval, its counsel had withdrawn from the hearing,which thereafter proceeded until June 23 without participation by the Union,though withtestimony given by its officers and agents called by the General Counsel for examinationunder Rule 43-b of the Federal Rules of Civil Procedure,that the dilatory treatment anddelayed disapproval of the settlement agreement had effectively deprived the Union of dueprocess of law and of the equal protection of the laws in that,with the entire case against itcompleted,itwas impossible to prepare and present a proper defenseThe answer concluded with the prayer that the Board enter an order consistent with thesettlement stipulation, and that it dismiss so much of the complaint as was inconsistenttherewith;and the Union'scounsel also moved orally for a final order or decision in ac-cordance with that prayer.During ensuing argument, the General Counsel represented thathe did not propose to request an order against the Union broader than that contained in thesettlement stipulation,with the exception of the provision which had limited the liability oftheUnion for back pay to certain dischargees to the payment of a flat sum of $300. TheExaminer reserved ruling on the motion. and the hearing was concluded shortly thereafterupon the submission of brief additional evidence concerning the 8(b) (1) (A) and the 8 (b) (2)allegations of the complaint.The Company objected to that testimony in view of the prior resting of the CA cases, and italso urges in its brief that it was irreparably damaged by the continuation of the hearing onthe assumption that the CB case had been settled and by the resurrection of that case in theclosing hours of the hearing,and that the continuation of the hearing under the circumstancesresulted in denial of due process as to it.Those contentions are based mainly on the fact thatduring the period when the settlement agreement was under consideration in Washington, theGeneral Counsel was permitted to examine Thomas Handon and Charles F.Waldow under 43-bof the Federal Rules of Civil Procedure in the absence of counsel for the Respondent Union,who had withdrawn from the hearing.The Company also urges that the Trial Examiner presently remedy the asserted denial ofdue process by (1) disregarding the testimonyofHandon and Waldow insofar as it was adducedover its objections,and the testimony of the witnesses who testified on the final day of thehearing,and (2) by dismissing the complaint with respect to the 8(a) (2) violations and withrespect to the 8(a) (3) violations in regard to the discharge of the McMahons.There was certainly no denial of due process as to the Company because of the examinationof the Union's representatives after the Union's counsel had chosen to withdraw from thehearing. Though all parties may well have assumed that the settlement stipulation would beapproved,yet it expressly recited that it was subject to Board approval and was to be withoutB The recommendations herein on the CB case are in substantial accord with the settlementstipulation,save that the Union's liability for back pay has not been limited.See H. M.Newman,85 NLRB 725, 732. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect until such approval was obtained.The Union,therefore,obviously remained a party tothe proceeding,and the voluntary withdrawal from the hearing by the Union's experiencedlabor counselor could affect neither the Union's status as a party nor the General Counsel'sright to adduce evidence in support of his consolidated complaint.Itispertinent to state, however,that the testimony taken on the last day of the hearinghas been considered only in making findings on the CB case against the Union.The Handon-Waldow testimony has been considered fully insofar as it is relevant to both.eases.Much ofHandon's testimony was taken without objection by the Company,and much that he and Waldowtestified to was cumulative and was corroborated by other evidence.All parties(except the Temporary Committee)were represented at the hearing by-counsel,were afforded full opportunity to be heard,to examine and cross-examine witnesses, tointroduce relevant evidence,to argue orally,and to file briefs and proposed findings andconclusions.Upon conclusion of the hearing on July 7, the case was argued orally by theGeneral Counsel and by company counsel.Company counsel also moved to dismiss the com-plaint in its entirety as well as any portion thereof which was not supported by the evidence.Ruling was reserved;the motion is disposed of by the findings and conclusions herein. BriefsUpon the entire record in the case,and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTWagner Iron Works is a Wisconsin corporation with its office and plant at Milwaukee.Wisconsin,where it is engaged in the business of the fabrication and sale of metal.Duringthe calendar year 1951,itpurchased raw materials valued in excess of $250,000, of whichmore than $100,000 were shipped to it from extrastate points.During the same year theCompany's sales exceeded$2,000,000,more than 90 percent of which was shipped by it toextrastate points.The Company is, therefore,engaged in interstate commerce within themeaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 471 and UAW-CIO are labororganizationswithin themeaningof the Act. It is alsofound, on thebasis of the evidencesummarized infra,section III A, 11 and 12, that the Tem-porary Committeeand the IndependentUnion are labororganizationswithin themeaning ofthe Act.Cf. IndianaMetal Products Corp., 100 NLRB 1040.eContpany counselmade frequent references during the hearing to charges which theCompany had filed against CIO, urging that the Company's rights were somehow prejudicedby the handling and disposition of those charges and by the failure of the General Counseland/or the Board to consolidate and hear that case with the present cases.Cf. N. L. R. B,v.Donnelly Garment Co.,330 U.S.219, 233-6. The facts concerning those charges willtherefore be briefly stated.On June 25, 1951, the Company forwarded to the Chicago Regional Office charges againstUAW-CIO alleging violations of Section 8 (b) (1) (A) through various threats against employeesmade on June 5, 7, 12, and 15,and through other threats made on the picket line after thestrike began on June 20.On those charges,filed under Case No. 13-CB-144, the GeneralCounsel issued a complaint on March 18,1952, and the hearing was scheduled for the sametime and place as the hearing in the present proceeding,ie., April 21,though the case wasnot assigned to a Trial Examiner.However,on April 8, 1952, a settlement stipulation wasenteredinto between the General Counsel and the UAW-CIO (the Company not joining therein),which was subject to the approval of the Board and which provided for the entry of a cease-and-desist order by the Board against UAW-CIO, for the posting of notices, and for the entryof a decree by a United States court of appeals enforcing the Order of the Board.On June 10, 1952,the Board issued its Decision and Order in said case, approving thestipulation and entering the order which had been agreed upon.Subsequently,on June 24,theBoard petitioned the -Court of Appeals for the Seventh Circuit for enforcement of itsorder,and enforcement was granted on July 8, 1952.Company counsel failed to specify any respect in which the Company's defenses to thepresent proceeding or the presentation of relevant evidence were prejudiced in any manner.To the contrary,the Company was repeatedly assured and extended full opportunities forpresenting any evidence concerning those charges insofar as relevant to its defenses and tothe issues herein. WAGNER IRON WORKS461In.THE UNFAIR LABOR PRACTICESA. The evidence1.Introduction; synopsis of main events; the supervisorsThe Wagner Company has been in existence for more than 100 years. Its managing officers,during periods pertinent hereto, were A. A. Wagner, president, A. J. Werner, vice president,and Joseph Dyskow, plant superintendent.For some 14 years the Company had recognized Local 471 as the bargaining agent of itsemployees and had entered into a series of collective-bargaining agreements with that unionwhose officials were, so far as relevant hereto, Charles F. Waldow, business agent andfinancial secretary, and William J. Modell and Elmer Kornberger, general organizer andspecial representative, respectively, of the international union. The most recent contract,dated July 1, 1950, contained a union-security clause and a no-strike clause and providedfor a 1-year term, to be automatically renewable from year to year unless terminated by 60days' notice prior to the anniversary date. On April 5, 1951, Local 471 gave notice of termi-nation as of June 30 and of its desire to negotiate a new contract.Sometime in May there ateose among some of the employees a feeling of dissatisfactionwith their representation by the AFL local, as a result of which certain employees sought outUAW-CIO, which began a membership drive the latter part of May On May 31 the UAW-CIO filed a representation petition with the Board's Regional Office in Chicago, under CaseNo. 13-RC-2021, and on June 6 a consent-election agreement was entered into between theCompany, AFL, and CIO, which provided for an election on June 18. Thereupon a spiritedcampaign ensued betweenAFL and CIO.On June 15 the Company withdrew its consent to the election, and the CIO adherents struckon June 20. AFL thereupon gave the strikers notice, in the form prescribed by the contract,that their action was unauthorized, and ordered them to return to work. On or about June 22,theCompany formally notified many of the strikers that their employment was terminatedbecause of their violation of the no-strike clause. The strike was ended on June 27; theCompany reinstated some of the strikers, but refused reinstatement to most of them.The General Counsel offered testimony, some of which was controverted and some not, 7 thatbeginningshortly after the inception of the CIO membership drive, the Company embarkedupon a campaign to discourage CIO membership, during the course of which it engaged innumerous alleged acts of interference,restraint,and coercion,of assistance and support toAFL, and a series of discriminatory discharges, some of which were allegedly made at thebehest of AFL.Evidence was also offered, largely undenied, that following the strike the Company con-tinued its assistance and support of the AFL local until January 1952, and that thereafter theCompany sponsored, assisted, supported, and dominated the Temporary Committee and theIndependent Union.Since an understanding of the significance of various events will be facilitated by a resolu-tion of the status of the Company's supervisors, the issues concerning them will be disposedof preliminary to a summary of the evidence.In addition to Wagner, Werner, and Dyskow, other conceded members of the Company'ssuprvisory staff were Thomas Schnuck, night superintendent and assistant superintendent,Mike Banaszak,assistant superintendent,and George Golner, Walter Bartsch, and ChesterGoetz, foremen. An issue was presented as to the supervisory status of Foremen TonyDobrangky, Stanley Wotta, Wayne Beck, and Eric Ewald, by whom the complaint also chargedthe commission by the Company of various unfair labor practices. The Company contendedthat they were no more than working foremen or group leaders, who were without the requisiteauthority to qualify for supervisory status. Indeed, the Company had maintained a similar7 The Company offered no evidence to rebut the testimony of the General Counsel's wit-nesses on a number of important issues.Itexplains in Its brief that it chose that coursebecause of its labor relations policy not to call employees presently in the employ of theCompany and because of its reliance on the inconsistencies and inherent improbabilities ofthe testimony of the General Counsel's witnesses.Though a certain degree of inconsistency and conflict developed,as was only natural inviewof the large number of witnesses put on by the General Counsel, much of the testimonywasmutually corroborative on matterswhichwere significant and important; and in itscumulative weight,itwas overwhelming. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDcontention as to Bartsch until his testimony,late in the hearing,conclusively established hissupervisory authority.The evidence establishes that the working foremen regularly attended foremen'smeetingsat which were discussed such subjects as plant production,materials,supplies,and the extentof the foreman'spower and authority over employees.Thus,Robert Krueger,who was awelding foreman until aboutJune 11,testified,without denial,that the foremen were informedby Dyskowduring the meetings that although they could not hire employees,they could recom-mend discharges,and that if they wanted to fire an employee,they could do so by sendinghim to Dyskow's office with the recommendation that he be discharged,and that the recom-mendation would be acted upon and carried out.The extentof the foremen's control over the employees in their departments was wellillustrated by Schnuck's testimony as to Bartsch's authority.Bartsch was foreman on thebucket line on the night shift under Golner and Schnuck.Although Bartsch was a workingforeman and did welding along with the employees. Schnuck testified that Bartsch had com-plete control over the employees in directing their work,assigning them to their jobs, andtransferring them within the department,and that Bartsch also could make effective recom-mendations covering promotions and pay raises.Bartsch's own testimony disclosed that hecould recommend discipline, and that he had effectively done so.This evidence was sufficient to establish the status of the foremen as supervisors;8 buteven if it did not, yet it disclosed that the status occupied by the foremen was such thattheir acts are attributable to the Company. Thus, the foremen not only exercised substantialauthorityover subordinate employees,butwere in a strategic position to translate thepolicies and desires of management to those employees.Consequently their positions identifiedthem with management in such a way as to cause the employees to look to them for guidanceregardingthe Company's policies. Harrison Sheet Steel Co., 94 NLRB 81, enfd. 194 F. 2d 407(C. A. 7), andcases cited.A question remains as to the status of Wayne Beck prior to the time he succeeded Kruegeras foreman on or aboutJune 11.Werner testified that Beck was originally employed on aspecial assignment to check and to report on a slowdown of production, that Beck was placedamong the welders,that he made nightly reports direct to Werner,and that he uncovered theprogram of planned production for which one Larsen and four other employees had beendischarged early in May Beck then requested andwasgiven regular work as a permanentemployee.Werner also testified that:Q. In respect to Mr.Beck's special assignment,did he not also report to you concern-ing CIO activities?A.Yes, CIO and AFL.In subsequenttestimonyWerner attempted to.qualify that unequivocal admission.Thus, helater denied that it was any part of Beck's duties to report tohim on AFL and CIO activities,but he admitted that Beck had conferred with him early in June concerning the question whetherBeck shouldjoin AFL or CIO (havingbeen invited to join both unions);that Werner suggestedthatBeck go to meetings of both unions"to see whatthey had to say"; and thatBeck laterreported to Werner that he had attended CIO meetings and signed an application card but hadlater changedhis mind.Other evidence,later to be advertedto, includedWerner's open claimsinmeetings with employeesthat he had "loyal employees"who were reportingto him whatwas going on in connectionwith CIO activities.In viewof Werner's entire testimony, thosereferences must certainly be presumed to have included Beck.Nor was there evidence that the original nature of Beck's employmentwas unknown to theemployees.Any secrecyconcerning his activitiesmust certainlyhave beendissipated by hisexpose ofLarsen,et al.,and by theirdischarge as a result thereof.In their entirety, there-fore, Beck's; activities were such as clearly to establish his identificationwithmanagementin the eyes of the employees, if not, indeed,an actual agency.The Company's responsibilityfor Beck's preforeman acts must,therefore,also be found2.The CIO driveis started;the dischargeof Gould andSteffesItis difficult to determine precisely the source or to trace the early stages of employeedissatisfaction with their representationby Local 471.There was evidence that in April or8 There is no evidence,however,from which it can be determined that Eric Ewald was amember of the group in questicnor, indeed, any evidence which attributed to him thecommission of alleged unfair labor practices. WAGNER IRON WORKS463earlyMay,Don McMahon and possibly Larsen, then chief stewardof AFL,conferred withCIO officials concerning a disputed question of contract interpretation regarding holiday pay onwhich their opinion varied from the interpretation given the contract by AFL and the Com-pany,and that McMahon's visit to the CIO office was the subject of discussion in an executiveboard meeting of Local 471.Early in May Respondent discharged five employees,includingLarsen,and a short strike occurred in protest There is evidence that Larsen had previouslybecome interested in the CIO.There was evidence also that some of the AFL stewards andcommitteemen had been handicapped in effectively adjusting grievances becausetheyhad notbeen furnished with,and in fact had never seen, a copy of the contract.Shortly after the middle of May, rumors began to circulate that officials of Local 471 hadsigned, or were about to sign,a new contract with the Company without first submitting it tothemembers for approval.The leaders in attempting to run down those rumors were JakeSteffes andGush JohnGould,steward and committeeman,respectively,on the night shift.Gould was a welder on the bucket line under Bartsch and Golner,and Steffes was a pressurewelder under Golner and Schnuck.On the evening of May 23, Gould and Steffes set out tocheck on the rumors. Having first obtained permission from Schnuck, they left the plant anhour early,went to the Kilowatt Bar nearby,and there confirmed from the proprietor thatAFL officials had exhibited to him a proposed new contract which was ready for signatureby the Company.9'The next morning Gould and Steffes went to the office of UAW-CIO, conferred with the of-ficials of that Union,and thereupon began an intensive drivermong the employees to renouncetheirAFL representation and to switch to the CIO.On May 24 and 25 their activities werecarried on mainly in the Kilowatt Bar and other nearby taprooms,which were frequented byWagner employees before and after the change of shifts.On the 25th, they began the procuralof application cards.Their activities were immediately brought to the Company's attention.Handon testifiedthat during the period when Gould and Steffes were absent,he reported to Schnuck that therewas CIO solicitation going on on the night shift and that Schnuck stated that he had heard aboutit.DonaldMcMahon testified that on May 24 Schnuck inquired whether he had heard aboutGould's and Steffes' attempts to get the CIO into the plant and commented,"Well, we don'twant anything like that,allwe'llhave is a bunch of strikes and stuff on our hands, and wehave been coming along pretty well with the AFL...we'll have to see what we can do aboutit, about getting rid of them."Schnuck could not recall any conversation with Handon concerning the CIO activity or anywithMcMahon concerning Gould and Steffes or the CIO.In fact Schnuck denied learning ofthe CIO activities of the latter until the day after`'he had discharged them.However,ForemanGolner testified that 2 or 3 days prior to May-26,Schnuck had informed him that there wasCIO activity in the shop and had directed him to report to Schnuck anything he saw or heardconcerning it. Furthermore.Schnuck's conversation with Bestul(referred to below),whichfollowed shortly after the discharge,disclosed Schnuck's prior awareness of Gould's andSteffes'activities. In the face of this cumulative evidence Schnuck's denials are not credited.Nor, because of his demeanor and his manner of testifying, which was punctuated with frequentanswers such as, "I don't recall" and "I don't remember,"has his testimony generally beencredited except where substantially corroborated.Though neither Gould nor Steffes worked on May 24 or May 25, Gould testified that on eachday he and Steffes applied to Schnuck for permission to be off and that Schnuck granted suchpermission.Though Gould's testimony was far from satisfactory on this point, Schnuck'swas even less so. Thus Schnuck at first denied that either Gould or Steffes came to the planton either Thursday or Friday,but he later admitted that he saw Gould come in on Thursdaybut claimed that Gould left after a few minutes without speaking with him. Schnuck finallytestified,however, that he could not"honestly say," because he could not remember,whether Gould and Steffes obtained permission from him to be absent at the beginning of theirshift on Thursday and Friday evenings,nor could he "honestly say" that their absences werenot excused.Schnuck also admitted that the practice of the Company was to pull from the rack the time-cards of employees whose absences were not excused and that the Gould and Steffes cardswere not pulled.Furthermore,the evidence is undisputed that neither Gould nor Steffes wasquestioned or reprimanded in any way when they reported to work on Saturday,but that theywere permitted to punch in and go to work without comment.The entire evidence thereforesupports Gould's testimony that the absences on Thursday and Friday were excused.9 Though Wagner's counsel ridiculed Gould's testimony to the foregoing effect as inherentlyincredible,no attempt was "made to refute it.The point is not material,however,except totrace the manner by which employee sentiment defected from AFL. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDGould and Steffes reported to work on Saturday,May 26, at noon,punched in,and went towork. 10 However,at intervals Gould openly solicited signatures to CIO application cards. In-deed,shortly after his arrival Gould solicited Donald Barbian in Golner's presence,and fol-lowed that by soliciting Golner himself.,Gould then went to his regular work station forwelding,buton 2 or 3 occasions for 2 or 3 minutes each during the hour and a half heremained at work, he was assigned by Golner to assist Russell Bestul in sawing some heavyship channels on which Bestul needed help.Golner testified that on the first of those oc-casions he had himself also lent a hand.Gould testified that at one time he conferred with Steffes about their inability to obtaina copy oftheAFL contractand that he later informed Bestul that he was leaving workto try to sign up some more day-shift employees at the Kilowatt Tap. Gould testified thathe also reported to Schnuck that he was "disgusted"and wanted permission to get off, _andthatSchnuckgranted the request.Inthemeantime,Steffes had also walkedup to them,pleaded that he had a bad toothache,and Schnuck similarly grantedSteffespermission to leave.The two men punched out around 1:30 p. m., andwent to the Kilowatt Bar,where they continued their campaign of solicitation forCIO.On Monday,May 28, when Gould and Steffes reported for work,their cards were not in therack.They testified that they were referred to Schnuck,who informed them that they weredischarged for passing,out CIO cards.When Gould inquired,whether Schnuck could prove it,Schnuck replied that he had plenty of proof and brought in Handon, the chief steward of AFL,who affirmed Schnuck's charges and added, "This is an AFL shop and you can't do tathere."u When they returned on Tuesday at Schnuck's direction to obtain their pay,they wereinformed by Dyskow that they had been discharged for being drunk.Bestul testified that on May 28, shortly after the discharge,he started to talk to Steffes asSteffes was getting his clothes out of the locker,but that Schnuck came up and said, "JakeSteffes, you are to get out of here; you are fired;I don't want you talking to these men."Schnuck later inquired of Bestul what Steffes had said to him in the locker room,and toldBestul that Gould and Steffes"were fired for being drunk last Saturday,"Bestul's testimonycontinued:I said,Well that is news to me,"I said "Johnny Gould was helping me on the saw, andInever knew that that man was drunk.In fact, I did not know that that man had beendrinking at all."To which Mr. Schnuck said,"Oh yes, he was loaded."I said, "If he wasloaded,why didn't the Company send him home."Mr. Schnuck said,"Well. I was justgoing to send him home." Then he went on to talk about the CIO.He said,"After all,Johnny and Jake are radical when it comes to belonging to the CIO....Furthermore,they cannot have an election,they cannot switch unions.We had an election here abouttwo years ago and they cannot have another election for 5 years,so it doesn't do them anygood to try to get the CIO in now .... The Company fired Jake Steffes and Johnny Gouldfor coming in drunk,and that the AFL union fired them for passing out CIO cards ....They havehad AFLthere about 14 years, or something like that, and they had no troublewith them,they were satisfied as far as he was concerned."Schmuck testified that Bartsch, Milton Manhoff,and Golner had reported to him on Saturdaythat Gould and Steffes had been drunk,or were drinking and were in no condition to be working,that he reached the decision then to discharge them, but they left the plant before he couldsee them, and that he discharged them on Monday.Schnuck gave no details on the actual dis-charge interview,but testified that he discharged them for being drunk on Saturday, not forany conduct on Thursday or Friday.10 Though the regular night-shift hours were from 4 p.m. to 2 a.m., the Saturday shift wasfrom noon to 5 p.m.u Handon denied that there was any reference to passing out CIO cards,and testified thatSchnuck stated he was discharging Gould and Steffes for being drunk on Saturday. However,under Bestul's credited testimony,infra, Schnuck,shortly after the discharge,had specifi-cally referred to the part which the CIO cards had played in the action taken both by AFLand the Company.Handon's foregoing testimony is, therefore,not credited.Handon alsoat one time volunteered, while being questioned by the General Counsel,that he had seenGould and Steffes drunk sometime during the previous week, but on the General Counsel'smotion, the statement was stricken as not responsive. Company counsel made no attemptto pursue the matter on cross-examination or to connect it with the alleged drunkennessat the plant on Saturday. WAGNER IRON WORKS465Bartsch and Manhoff testified that they observed both men at close range just after theypunched in on May 26;thatboth of them, particularly Steffes,were noticeably under theinfluence of liquor,i.e., they were staggering and smelled strongly of liquor. They testifiedthatManhoff commented to Steffes concerning his condition,referring to his "load" or his"shine,"and that Steffes acknowledged,"yeah,ain't it a beaut."Bartsch testified that he didnot report Gould to anyone and Manhoff Similarly testified that he did not report the incidentto anyone,because Bartsch,a foreman,was present,and that he did not discuss it withSchnuck until after the discharge.Golner gave conflicting and contradictory testimony as to the condition of Gould and Steffes.He testified at first that they had been drinking excessively and that he so reported to Schnucka few minutes after Gould had solicited his signature on a CIO card.He admitted,however,that he would not have assigned an employee who was under the influence of liquor to assiston the saw,and explained that he had not sent Gould home because he was not drunk enough,nor was it unsafe or dangerous for him to continue working in his condition.Golner's testi-mony was also substantially impeached by a prior affidavit given during the General Counsel'spretrial preparations in which he had stated that "At the time I spoke with Schnuck I didn'tsay anything about the fact that they had been drinking because I couldn't honestly say theywere drunk because that wouldn't be the truth."Schnuck's testimony that he recalled seeing Gould and Steffes only when they were leavingthat day and that they were staggering at the time is not credited.Schnuck testified furtherthat after they had gone he checked with Foreman Bartsch and with Manhoff and Golner whoinformed him that they were drunk or had been drinking and that they were in no condition towork.Golner testified,however,that it was only a few minutes after Gould had solicited himforCIO that he reported to Schnuck(pursuant to Schnuck's earlier instructions)that Gouldwas circulating CIO cards and that "at the same time I mentioned the fact that Johnny Gouldand Jake Steffes had been drinking."The quoted portion of that testimony was impeached byGolner's prior contradictory affidavit referred to above.Gould and Steffes denied having drunk anything intoxicating on Saturday morning,except forpossibly a short beer,and their testimony was corroborated by Arthur Ebbinger who had beenin their company most of the morning.Other witnesses for the General Counsel who had seenthem at the plant testified that their actions and demeanor were normal and did not indicatethat either had been drinking.3.The discharge of the McMahonbrothersDon and Roy McMahon worked on the day shift, Royas a welder on the loader line underForeman Krueger,and Don on the yard crew under Foreman Dobransky.Roy had early takenan active partin the CIOorganizing campaign,and becauseof that factitwas generallyassumed among the employeesthat Don,who was anAFL committeeman,was also favorableto CIO.That impression was doubtless fosteredalso by thefact that during an earlier execu-tive board meeting ofLocal 471, therewas discussionof Don's contact with CIO regardingthe disputed interpretationof the holiday-pay clausein the AFLcontract.In any event, Dontestified that,though hehad refused solicitationsto join the CIO, he hadbeen accused byModell on Sunday, June 3(the day before his discharge),of being in effect aspy for the CIOand of taking information to it.The Company,similarly,was fully awareof the CIOleaningsof the McMahons. Thus, in itscampaign literature(laterto be advertedto) it repeatedly characterizedthe McMahons asspies and traitorsto the AFLand as stoogesfor the CIO.Don was also accused of havingmade a"back doordeal" withLarsen to help organizethe CIO and to spy on AFL.Duringthe discharge conference,later referredto,Werner also had characterized Don McMahonas a "spyfor CIO," and when Don denied thecharge,Werner boastedthat he knew what wasgoing on(in connectionwith CIO activities),because hehad loyal employeeswho were report-ing to him.Waldow testifiedthatWerner called him on Sundayevening,June 3, and stated that hewas going to firethe McMahonsfor the reason thatRoy had gone to a CIOrl eeting duringworking hours one afternoonand that Don had punched out Roy's card forhim at 4'30. Waldow,who hadpreviously heard reportsfrom Richard Willing, an AFL committeeman, that theMcMahonshad quit theAFL and thatDon was slated for the presidencyof CIO, made noprotest, he testified,because he was not opposed to the dischargeof the CIOadherents.Krueger testifiedthat on Mondaymorning, Dyskow questionedhim about whether he hadmissed any of the men on his crew the precedingTuesday (May 29).When Krueger answerednegatively,Dyskow asked how hecould explainthe fact that Roy McMahonwas seen at thetavern that afternoonand that Don had punched him out. Dyskowalso claimedthat the Com- 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany had had the FBI check the fingerprints on the timecards and that Don's fingerprints hadbeen found on Roy's card.Krueger was later questioned by Dyskow and Werner together, andWerner repeated substantially the same statementswhich Dyskowhad made.Krueger in-formed them he was certain that Roy was present on the afternoon in question,because hehad, as customary, checked Roy's production near the end of the shift. Nevertheless, WernerdirectedDyakow to call in the McMahons and the AFL shop committee, and dismissedKrueger, stating, "We won't need you here any more ... don't say anything about this toanyone else."The McMahons were then called into Dyskow's office and discharged in the presence ofDyskow, Werner, and Wagner, and of the full AFL shop committee. According to undeniedtestimony of the General Counsel's witnesses, Dyskow charged that Roy had left the shop at2:30 p.m. on the precedingTuesday (presumably to attend a CIO meeting called at Irene'sTap), and that Don had punched out his card for him at the regular quitting time. When thebrothers denied the charges and offered to establish by witnesses that Roy had been presentthroughout the shift, Dyskow and/or Werner claimed that the FBI had checked the finger-prints on Roy's timecard and had established that Don had punched the card out. Werner alsostated that he had already informed Waldow of the discharge, that the McMahons should takethe matter up with the AFL and handle itas a grievance,and that the Company did not intendto listen to their arguments. Werner also stated that if he had a man on his committee who wasa spy for the CIO, he would not want to have that man around but would get rid of him in ahurry.When Don denied the spying charge, Werner continued that he had "loyal men" re-porting to him and that,"We know what is going on as well as you do."As the McMahons and the committee left the office, they met Waldow and Kornberger, whowere coming into the plant to organizeforAFL theemployees in the new machine shop(Shop No.2).Waldow admitted that he had received advance information of Werner's inten-tion to discharge the brothers,and when Don asked him what he was going to do about gettingthem reinstated,Waldow replied that he could not do anything,but would have to see Modell.The following day some 10 to 15 employees,including Krueger and some of the AFL com-mitteemen,went into Dyskow's office,and each in turn verified the fact of Roy McMahon'spresence on the job at the time he was supposed to have been absent.Dyskow simply listenedto each explain in turn how he knew Roy was present, but made no comment himself otherthan to repeat his earlier claim that he had information that Roy had gone to the CIO meetingand that Donhadpq achedhis card out.Neither Dyskow nor Wernertestified concerning the reasonfor the McMahon'discharge,nor/did they testify in denial of Krueger's testimony, nor in denial of the testimony of the,General Counsel's several witnesses as to the occurrences at the actual discharge interview.The closest approach by either to the subject matter of the discharge was Werner's admissionon cross-examination that he had not at any time procured a check of the fingerprints on thetimecard and that any statement that he had done so was a falsehood.Nor did Respondentoffer Dyskow's testimony or that of other witnesses in rebuttal of the testimony of the Gen-eral Counsel's witnesses as to the mass interview in Dyskow's office on June 5. In fact, Re-spondent offered no evidence on the subject of the McMahon discharges save for testimonyof Mike Banaszak and George C. Bellin, as follows:Banaszak testified that he did not see Roy at his work station on the afternoon of May 29.His testimony was indefinite, however,as to the number of times he had passed through thedepartment and as to the time of each tour.Furthermore,Banaszak testified that he did notreport to Dyskow Roy's absence at any time prior to the discharge. Banaszak testified, how-ever, that on 3 earlier occasions during the month of May he had seen Don punch in Roy'scard at the beginning of the shift and that on the last 2 occasions he had informed Don thateach employee must punch his own card.Banaszak testified that the third occasion was onthemorning of the 29th,and that he reported the fact to Dyskow the next day.Banaszaktestified, however, that he had at no time reported to Dyskow that Don had punched out Roy'scard, and specifically that he did not report to Dyskow that Don had punched it out on May 29.Bellin testified to a conversation with the McMahons at the time he handed them theirfinalpaychecks,but it furnished no support for any contention that Roy was not present on theafternoon in question or that Don had punched out his card.To the contrary, Don's explana-tion to Bellin was that he had been wrongly accused of punching out his brother's card.Revelant to the allegations of the complaint that the Respondent Union caused or attemptedto cause the discharge of the McMahons was the testimony of Bernard Karns and RaymondWitzregarding their conversations with Handon on the afternoon of the discharge. Witztestified that he questioned Handon as to why the McMahons had been discharged and thatHandon replied that he had them fired because they were stool pigeons and were supportingtheCIO.Karns, to whom Witz had repeated Handon's statement,testified that he soughtcorroboration from Handon and that Handon stated that he had gone in to see Dyskow and had WAGNER IRON WORKS467had the McMahons fired because they were undermining the AFL union.This mutually cor-roborative testimony is credited over Handon's denials.4.The layoffon the night shiftApparently due to the activities of Gould and Steffes and to the fact that there was normallyless supervision on the night shift,the CIO membership drive made better progress on thatshift than on the day shift.At a CIO meeting held on May 29, Chiakulas reported that the nightshift was virtually signed up 100 percent with CIO, and in another meeting on May 31 he re-ported that 52 cards had been obtained on the night shift(of approximately 55 employees), andfrom 75 to 80 on the day shift(of approximately 160 employees). uOn June 4 the Company terminated the employment of 22 night-shift employees (whosenames are listed in Appendix A hereto),retained 20 others on the night shift, and transferred13 to the day shift.The termination was effected by handing to each employee a notice whichread, so far as pertinent,as follows:Due to curtailmentof loader production,we find it necessary to reduce the strength ofour night crew. Effective Tuesday, June 5, 1951,and until further notice,yourservicesare no longer required.The contractcontainedseniorityprovisionswhichwere applicable to a reduction in force.Thus it providedthat new employeesshouldbe regarded as probationary employees for thefirst 60 days of their employmentand mightbe laid offor dischargedwithoutreference to thelength ofservice; but after the 60-dayprobationary period,employeesacquireda senioritystatus according to their length of continuous service from the date of hiring.It providedfurther thatin all casesof promotions,demotions,and increases or decreases in forces,employeesshouldbe given preference in accordancewith theirlength of continuous service,subject totheirrelativeability toperform the work in question.Therewas no provisionwhich limited seniorityrights to the shifton which theemployee worked, nor was there anylimitationexcept that contained in the underscored portion of the preceding sentence.Seniorityrecords ofnight-shift employeesshowed that 33 out ofthe 55 employees had ac-quired a senioritystatus andthat 22 of themwere still serving as probationary employees.Eleven of those whowere terminated had acquiredsenioritystatus,though theCompany re-tained11probationaryemployeesComparisons limited toemployees who had acquiredseniority status show that5 were laidoff who hadgreaterseniority than 5 others who wereretainedSeniority records were not offered for day-shift employees,and it cannotbe determinedhow marry of them wereretained over night-shift employees who had greaterseniorityrights.It is clear,however, thatthe proportion of employeeson the day shift without, or with slight,senioritywas comparableto that on the night shift, since Dyskowconceded that as large aproportionof newly hired employeeswas placedon the day shift as onthe night shiftIn anyevent,it isclearthat the seniorityprovisionsof the contractwere disregarded. Infact,Dyskow admitted that he had arbitrarily fixed January 1, 1951,as the datefrom whichsenioritywouldbe recognized Is because ofhis view that it had been difficultto procurequalifiedmechanics since that date andbecause he felt that thosehired prior to that datehad acquired sufficient experience to warrant retention.He testified that thereupon he andSchnuck collaborated in theselection of those to be terminated and those tobe retained onthe basis of their judgmentof the abilityof the mechanics.As justificationfor disregarding the contract provisions,the Companycontended that ithad obtained the approvalof Local 471 for the layoff,and offered the testimonyof Dyskowthat he had called in the AFL committee: "I am sure I had them in the office and we talked tothemand told them what we were goingto do." (Emphasis supplied.)That testimony wasweakened on cross-examinationby Dyskow's explanationthat it was customaryfor him to gooverlistsof laid-offemployeeswith unionrepresentatives and that he imagined he did soand that theAFL made noobjection.Handon deniedflatlythat anyonewith the Companyconferred with him concerningthe layoffor about whowas tobe laid off.He testified that Dyskow did not ask him to approvethe layoff,nor ask himto get theLocal's approval,but simplyinformedhim that itwas being made.Dyskow's testimony in its entirety is reconcilable with Handon's, which is credited.i:Chiakulasmade a similar report at a meeting on the evening of June 4, which WayneBeck attended, but that announcement came after plans for the layoff had been completed.isWith the single exception of Jesus Moreno, who was hired October 3, 1950, and who wasnevertheless selected for termination because ofpriorincidents of drinking on the job. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor does the evidence support Dyskow's claim that his selection was based on ability asbetween welders who had been hired subsequent to January 1. Indeed, he admitted (as didWerner)that there were also"a lot of poor welders on the day shift,"but that he terminatednone of them.With specific reference to Arthur Ebbinger(who had acquired seniority statusand who had been terminated),Dyskow admitted that Ebbinger was a satisfactory employeeand a qualified welder;that he had so informed Ebbinger shortly before the layoff;and thathe had also then raised Ebbinger to the maximum pay for a welder because he was a goodworker.Dyskow was unable to explain why, under those circumstances,Ebbinger was not re-tained or offered a transfer to the day shift when,for example,Anthony Galaskaand JosephLang,who were probationary employees,were retained.The significance of the Ebbinger comparison is emphasized by the Company's records,which showed that seven other welders, whose seniority exceeded Ebbinger's and whose ratesof pay were equal to or exceeded his, were similarly terminated.One such was Gordon Fuller,who testified,without denial,to his foreman's approval of his work and to the receipt of threeseparate wage increases after his employment on January 5, 1951.There was testimony byotherwitnesses,also undenied,that Schnuck and Bartsch had praised the quality and thequantity of the work being turned out by the night-shift crew,and that Bartsch had stated thatthe worst welder on the night shift was better than those on the day shift.That testimony, plusa comparison of loader production on the day and night shifts for April and May, rebuttedtestimony of Dyskow and Werner that production on the night shift was spotty.The layoff was also effected in the face of the following facts, which were stipulated to: Thatsince the fall of 1950,there was and continued to be a shortage of production and maintenancepersonnel on both the day and the night shift;that said personnel then totaled approximately90 to 95 employees;that it was increased to about 224 on March 1, 1951,and that the Com-pany planned to continue such expansion until approximately October 1. 1951, at which timeitdesired to have approximately 531 production and maintenance employees;that as of June4, the Company was currently advertising,and continued to advertise,for employees for bothday and night shifts,as welders and helpers,as well as for machine-shop personnel;that fromJune 4 to September1, the companynewly employed 61 welders, 3 learner welders, 5 be-ginner welders,and 56 helpers.One helper was hired June 4, and 2 on June 5.Though no newemployees were hired for the night shift from the inception of the strike(June 20) untilAugust, new employees were hired for that shift from time to time,subsequent to August 1and up to the hearing,including welders and beginning welders, a shear operator, and apunch-press operator.However, the nigh-shift at no time since the layoff exceeded 20 em-ployees.Harry Zbikowski testified,without denial,that in late July or early August 1951 he askedhis foreman,Wotta, about a rumor that the Company was going to start a full night shift.Wotta replied that the night shift would be confined to a small crew because Dyskow said thatifa full shift was put on"theymight start up the CIO again."Zbikowski testified also thathe discussed the same subject with Wotta on April 1.1952, and that Wotta again stated thatDyskow did not want to build up the night shift because of the CIO trouble and because if moreemployees were put on the night shift"they will want to build up the night shift into the CIOagain."It is difficult to follow from the evidence the shifting bases on which the Company soughtfrom time to time to explain and to justify the night-shift layoff.Its final defense, as statedin its brief,was that it was "justified by economic conditions and valid management policiescontemplated for some time."But various reasons had been previously assigned.Thus, thetermination notice had assigned as the reason the curtailment of loader production. At theJune 6 conference with theCIO committee (more fully adverted to in the ensuing sectionhereof),Werner stated that the explanation was simply that the Company had a lot of poorwelders who had to be replaced.On June 26 Werner testified in the representation hearinginCase No. 13-RC-2021 that the night-shift layoff was due to a shortage of materials forcivilian production,and he repeated that explanation in his letter the next day to the hearingofficer.Marshall,Company's counsel,similarly explained the layoff in his letter of October5 to the Regional Office as being due to "an acute material shortage." However, it wasstipulated at the hearing in the present case that in May 1951 the Company had adequatesupplies on hand in the yard and in other storage places to meet the current and contemplatedproduction needs of the Company.Though disclaiming direct support of either the cause assigned in the layoff notice or thecause assigned in the subsequent Werner-Marshall letters,the Company attempted obliquesupport throughWerner's testimony.Thus,when referred to the phrasing of the layoffnotices,Werner'contended that it was not "exactly inaccurate,"but that it was a poor wayof stating what was intended.Werner also admitted at one point that he did not lay off thenight shift because of a shortage of materials,and that the following statement in Marshall'sletter of October 5 was untrue: WAGNER IRON WORKS469Itistrue that on June 4, 1951, the Company suspendedoperationsof itsregular nightshift because of an acute material shortagewhich necessitated the layingoff of a numberof workers.Despite that testimony and the stipulation that the Company had adequate supplies on handtomeet current and contemplated production needs, Werner attempted nevertheless to main-tain that there was a material shortage inview of theplanned expansion program,advancingwhat he conceded to be a"complicated story"and a"complex picture of the material situa-tion."Thus, he testified that though NPA had granted relief in the way of increased steelallocations,the increase was inadequate to meet fully the needs of the plant expansion, andthat,although materials on hand or on order were reasonably adequate to meet the existingproduction schedules,theywere inadequate for the full extent of the planned production inthe future.Werner testified further that it had been decided upon at a much earlier time that when theplant expansion program reached an appropriate stage,plant operations would be consolidatedinto a daytime operation with the exception of certain machinery for which space was notavailable on the day shift;that the additional floor space provided for plant expansion wouldbe utilized by increasing the day-shift operations and decreasing the night shift, because,among other reasons, such a move would entail less supervision and would avoid payment ofa 10-cent shift differential.Furthermore,Werner testified,the employees laid off were in aless desirable work classification,there were some poor workmen on it who were scheduledto be dismissed in any event because of substandard work, and the night-shift crew commonlyviolated the rules of conduct,including drinking on the premises and the frequenting of tav-erns.The layoff was not attempted earlier, he explained,because there were certain me-chanics they wished to absorb in the day shift, and because space and facilities were notready until June 4.Referred to the statement in his letter of Jute 27 to the hearing officer that the layoffs werebecause of a shortage of materials for civilian production,Werner testified that the complexsystem of controlling materials would have required a 30-page letter,and that he chosesimply to refer to the material situation since the matter"didn't concern the National LaborRelations Board anyhow."Referred to his testimony in the representation hearing on June 26to similar effect as his letter,Werner maintained that that testimony was true and correct,and explained that he had not then mentioned the reasons to which he had testified during thepresent hearing because he saw no reason to elaborate at the time on the very complexpicture of the materials situation and becausehe did not "want to take all afternoon with along story about materialswhich hadno bearing on the hearing at all."Dyskow's testimony closely paralleled Werner's on this point that the decision to lay off thenight shift was made months earlier and that Dyskow was to carry it out at such time, in hisjudgment,as the building expansion program should make available additional space for day-shift operations.Dyskow testified that he effected the layoff under that earlier authorizationand without further consultation with Werner.However,Werner had testified at the representation hearing that the layoff was not planned,but that it resulted from existing uncertainties as to materials available for civilian produc-tion:Q And when did you plan this curtailment,this layoff rather- -I mean how far back ofthe date actually done?A.Well, it isn'tplanned.Ithappens by reason of the source of material supply, andwe do not plan curtailments.Q,Well,you don'tknow what materials you are going to get in from day to day?A.You know that don't ... You know that you get your material and you have to planfrom day to day, from week to week, these days.5.The June6 announcement;the consent to the election;the conferencewith the CIOcommitteeOn May 28 Chiakulas,international representativeof UAW-CIO, had writtenWagner noti-fying it that"the overwhelmingmajority"of its employees had designatedUAW-CIO as theirbargaining agent and requesting a meeting for recognition and negotiation.The letter referredto the fact thatLocal 471had represented the employees in the past,but requested immediaterecognitionof CIO andthatWagner refrain from entering into any new agreementwith AFL"until the matter of representation has been properly settled and the collective bargainingagent for your employees is determined."On May 31 UAW-CIO had fileda representationpetition with the Chicago Regional Office underCase No. 13-RC-2021.283230 0 - 54 - 31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt 11:30 a m. on June 6, the Company issued and released to its employees a lengthyannouncement concerning its position in the campaign between AFL and CIO, which Wernerfirst read to, and then mailed to,the employees.Briefly summarized the announcement was,so far as material,as follows:Itreferred to accusations from both sides that Wagner was favoring the other side. Itstated that the Company's position was one of neutrality,but that it must by law recognize theAFL as bargaining agent until the employees made a different choice;and in that connectionit referred to and quoted a letter from the Board to Local 471 dated May 23. That letter, fromField Examiner Mayberry,replying to an inquiry from Waldow of the same date,stated thatthe certification of the results of the union-authorization election held November 10, 1948,in Case No.12-UA-3833 was still effective and that:In view of the fact that your union does not need a renewed certification before enteringinto a union-shop agreement with the Wagner Iron Works,it is not necessary to processfurther the petition you filed on April 25, 1951. Therefore I request that you submit tothis office a withdrawal request of the petition.The announcement then referred to the possibility of an election to be held under Boardsupervision and to the fact that the winner of such an election would determine the bargainingagent of the employees,and continued.However,in the meantime,we suggest the ClOappoint a committee,and we will deal withboth the CIO andAFL committeesuntil the election[Emphasis supplied. ]The announcement also answered a number of alleged false statements contained in CIOcampaign literature,includingCIO charges relating to the discharges,and concluded withthe following paragraphSince this statement was released at 11:30 a m.June 6, arrangements were made withthe National Labor Relations Board to hold an election in the shop,between the hours of3 p.m. and 5 p.m. on June 18. 1951.At that time all of our eligible workers will be per-mitted to vote for whichever union they chose.On the afternoon of June 6 a conference was held in Werner's office between Werner,Dyskow, and McCarthy for the Company, and a CIO committeeconsistingof Clakulas, Gould,Steffes,the McMahons,and Bestul.The testimony as to the details of the discussions whichensued isin considerableconflict, though notso on the happeningswhich are of chief mate-riality to the issuesherein.It is clear thatthe discussions, whichwerechiefly between Wernerand Chiakulas, were conducted on a rough and at times violent basis, withloud language andshouting,and with frequentinstanceswhen the two chief participants,and sometimesothers.were talking at the sametime. The heat wasgeneratedmainly by Werner's objections to thepresenceon the CIO committee of the fourdischargees,discussionsof the alleged causes ofthe discharges,and by Werner's resentmentof CIO's schedulingof a meeting during workinghours the next day. The followingresume represents a reconciliationmainly of the testimonyof Chiakulasand Werneron the points which areof chief relevence to the issues herein, sincethe testimony of other participants is found tobe withoutvalue in resolvingthe conflict.Wernerstated that the purpose of the meeting was to inform the CIO representatives thathe was prepared to deal withthe CIO shopcommittee (as well aswith AFL)concerninggrievances pending the holding ofthe election. u Though thediscussions veered intothe con-14 Though the morning announcement indicatedthat the Companywas contemplating recog-nizingAFL and CIOon an equal basis, it was clear throughout the conferencethat the onlyrecognition under consideration was for the handling of grievances. That understanding wasexplicit in Chiakulas' testimony, as well as from his later letter of June 9 to Werner,referred to infra.Though Werner testified that the afternoon conference was arranged by Field ExaminerCohen, he did not state for what purpose Cohen arranged, or could have arranged,the meeting;nor was any reference made during the conferenceto Cohen orto his having arranged themeeting Other testimonyestablishedthat prior to the signing of the consent-election agree-ment that morning,Cohen hadmade repeated attempts,without success,to persuade Wernertomeetwith the CIOrepresentatives regarding the consent to the election.On the entireevidence,it is found that Werner's testimony related toCohen's efforts to arrange the earliermeeting,and that Werner held the afternoon meeting for the purpose of following through withhis morning announcement to the employees. WAGNER IRON WORKS471troversial subjects above referred to, agreement was reached that Wernerwould recognizethe CIO (through a shop committee to be forthwith appointed) for the handlingof grievancesfor its members, provided authorization of such representation by the CIO was submitted bythe grievors.No procedure was discussedor agreedupon for theactual processing of grievances, andno understanding was reached as to what action the Union would be entitledto take if griev-anceswere not satisfactorily settled. Werner did, however, state his willingness to arbitratethe discharges of Gould, Steffes, and the McMahons, which had been subjects of discussion;but Chiakulas rejected the suggestion and stated that the Union had a right to strike in view oftheCompany's unfair labor practices, on which CIO had already filed charges with theBoard. 15There was reference also to the, layoff of the night shift and to the Company's continuedadvertising for men. Werner stated that the matter was explained by the simple fact that theCompany had a lot of poor welders who had to be replaced, that it would continue to advertise,to replace poor men with good men, and tofirethose who came in drunk. Werner also re-ferred to the fact that Don McMahon, who had been on the AFL committee the previous day,was appearing for the CIO, and stated that he had some men who were loyal to him and whowere reporting back to him concerning the CIO.1sPursuent to the understanding reached at the conference, Chiakulas wrote Werner on June 8,notifyinghim of the election of the CIO shop committee, and on June 9 Chiakulas wroteWerner referring further to the Company's agreementto deal with CIO ongrievances, andenclosed authorizations signed by Gould, Steffes, and the McMahons.15 The CIO had filed a waiver of its charges in order to permit the Board to proceed with theelection,and the consent agreement had been signed by the Company with that understanding.However,the discussion of the charges at the conference apprised Werner that CIO had notwithdrawn its charges generally,thoughWerner pretended so to have understood in laterwithdrawingthe Company's consent to the election.See section 8, infra.A Though Chiakulas and Werner testified in great detail concerning the happenings at theconference,Respondent offered in evidence a wire recording,which Wernerhad secretlymade,and a transcriptwhich hadbeen subsequently made by a court reporter.The exhibitswere rejected as lacking proper foundation and authentication when the following facts weredeveloped:Nine persons had attended the conference,most of whom had participated at some timein the discussions,though ChiakulasandWerner had done the great bulk of the talking.The only identification of the voices to the court reporter was made by Werner and byhissecretary,Gertrude Jooss, the latter of whom was not present but had operated themechanism from an adjoining office.At frequent points two and sometimes more personswere talking at the same time and were recorded simultaneously.The reporter neces-sarily transcribed a single speaker at a time, and did not indicate the instances wheresimultaneous recordings were made.In at least two places there were"whistles" or similarsounds which were indicia of a common variety of tampering(though nd evidence of actualtampering was offered),and such sounds had blotted out possibly slight, but unknown, por-tions of the context.At other points,though the recording was inaudible to thereporter, hehad accepted Werner's representations of what was said.Indeed, the reporter admitted thathe would have been unable to identify the voices or to have prepared the transcript in theform as offered without Werner's assistance.That the recorder's performance was also faulty on other occasions was apparent fromevidence that Werner had secretly used the device to record some of Swander's pretrialinterviewswith employees in Werner's office and from Marshall's representations that,though he had not heard the recording,hewas informed that it was a very bad one. Marshall'srepresentations that he had no connection with,and did not resort to the use of,that record-ing were accepted.However,the Board's attention is called to the possible violation of Sec-tion 12 of the Act by Werner and others.Because company counsel strenuously reargues in his brief the admissibility of the rejectedexhibits,the Examiner has carefully reconsidered his ruling.Though not persuaded that theruling was in error,the Examiner has considered the possibility that it was,and in doing sohas endeavored to determine whether, if erroneous, the rulingwas prejudicial to the Company.Considering the rejected exhibits as an offer of proof, and assuming for that purpose thereporter's transcript to be a reasonably accurate transcript of the recording,he finds thatthe exhibitsare not in substantialconflict with theabove findings,made independently thereof,as to the happenings at the conference. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon receipt of those communications,Werner consulted and employed Marshall. andthereupon wrote Chiakulas under date of June 11 as follows:In view of the forthcoming election of representatives to be held on June 18.1951, andfurther in view of our presently existing contract withthe A. F. of L.,we have been ad-vised to defer any conferences until after the result of the election has been determined.HenryWiza testified that in the meantime the newly elected CIO committee went intoDyskow's office on the morningof June8, introduced themselvesas the CIOcommitteemen,showed Dyskowa copy of Chiakulas'letter,and informedDyskow thathe could handle griev-anceswith them.Wiza testified that thereafterDyskowpresented a grievanceof his ownconcerning production and another concerningthe qualityof Ben Karn's work, and that thecommittee presented two grievances concerningWayne Beck and his activities.Bestul andother witnesses corroboratedWiza's testimony as to grievance meetingsbetween the CIOcommitteeand Dyskowsubsequent to the June 6 conference.Indeed,Dyskow admittedknowingthat CIO hadappointed a shop committee and admitted that he conferredwith variousmembersof it, as many as 3 or 4 times, concerning"gripes" made by thecommittee and "gripes"which he inturn made to it.6.Restraintof CIO;assistance and support to AFLThe evidence here summarized relates to the period before the strike and most of it con-cerns the period after the consent-election agreement was signedon June 6, when AFL ac-tively entered the campaignfor thepurpose of retaining its adherents,procuring new mem-bers, and winning the election.In that campaignAFL had thefull and open support of theCompany. Thus Werneradmittedthat he activelyand openly opposed theCIO, that he madeno secret of the factthat he wasdoing so, and that after he consented to the electionhe set outto enlistAFL help sothat it couldbeat CIO. Dyskow testifiedin turn that he felt that theCompanywas entitled to take sides in the campaign because ofthe fact that the AFL had thecontract at the plant.With thatexample of the attitude of Respondent'smanagement officialsbefore them,itisnot surprising that theCompany'ssupervisors of lesserrank should befound activelyopposingCIO and championing the cause of AFL.As early asMay 26,Bartsch had interrogatedOrville Wardconcerningthe identity of theemployees who were handing out CIO cards,and on May 29 Wotta questioned a group of em-ployees concerning whether they had signed up forCIO, informing them that Dyskow wanted toknow.On June 6 Banaszak and Schnuck at separate times questioned Erold Sasse as towhether he intendedto join CIO. On June 9 Dyskowordered Curtis Barbian(who hadreportedlate)to removehis CIO insigniaand to takethe day off.On other occasions Banaszak ques-tioned employees about wearingCIO buttonsand directed them to remove the insignia - in oneinstance under penalty of discharge.In several instances Banaszak also directedemployeesto removeCIO stickers onplant property or machinery,but permittedAFL stickersto remain.On at leastsome of theforegoing occasions Banaszak was wearingAFL insignia. Wotta simi-larly questioned Ervin Kusz on several occasions concerning his reasonsfor wearing CIOinsignia and attemptedto removeit from Kusz'clothing. Dobransky alsojoined in the question-ing of employees concerning their reasons for wearingCIO buttonsand stated that no one wear-ing CIO buttons couldwork for him.EugeneGroh testifiedthat on June15 Beckpasted anAFL stickernearthe waterfountainin the presence and under the observationof Dyskow. Ramon Witztestified that Beck, on anoccasionwhen Witzwas wearingCIO insignia,ordered him to speed uphis production to 6tops, and thatwhen Witzdemurredthat 4 topswere an average,Beck continued,"you will bemaking 6 tops before I amthrough with you . . . that's what you get forsticking up for theCIO." RaymondPattengetestifiedthat aroundJune 16 Beck ordered him to remove a CIObutton,and that when he refused,Beck struckhim on the back,pasting alarge AFL stickeron him.ArthurGolding testifiedthat on June12 Beck cameto the newmachine shop andquestioned him about having"quit our union."Beck wore no special badge and carried nopass to get into the new shop,which was closelyguardedfor securityreasons.Golding testi-fiedfurtherthat Kornbergerand Waldowwere also admitted to that building for the purposeof organizingthe men for AFL.Wiza testifiedthat the dayfollowing Beck's solicitation of Shop 2 for AFL, he apprisedDyskowof the fact and sought comparable privilegesfor CIO. Dyskow deniedthe request foralleged security reasons.Handon engageddaily in thecollection of dues and in the solicitingof membership for AFLon company time and property.He testifiedthat he hadcomplainedto Dyskow that he "could WAGNER IRON WORKS473not do it alone,"outside of working hours,and that Dyskowauthorized him to take workingtime for those activitiesbut "not tomake it too long."Banaszak also informed Handon thathe would give Handon all the support he needed and that Handon"shouldn'tmind him," butshould go around whereverhe wishedto collect dues orto solicit for AFL. There was testi-mony also(relevantto the CBcase against, the Union),that Handon had threatened certainemployees with discharge unless they paid uptheir AFL dues.Handon at first denied makingsuch threats,then testified that the employees may have regarded his statements as threats,and finally admitted that he "might have made" some such statements.Handon and Beck and someof the AFLcommitteemen were permittedto pass out AFLliterature and stickers both in the plant and at the gate on company time and were paid forthat time.Waldow andKornberger were permitted to go into Shop 2, the new machine shop,despite allegedsecurity precautions,and to organize new employeesfor AFL.Waldow testified that shortly before June 6, Werner calledhim and suggestedthat Local471 shouldget out some literature;that he laterinformed Werner the Localplanned to do soand planned to mail the literature to the employees'homes;and he requested Werner tofurnish theLocalthe names and addresses of all employees.Werner complied on June 6and June 7.The Companywas not content,however, to rely on AFL efforts or AFL literature. Thus,without theknowledgeof AFL, the Company hadprinted a series of 21 anti-CIO handbillsand had themdistributed at the plantgate by a paid agent(not an employee of Wagner), whowore insignia indicatingthat he wasa memberof Local 471. The handbillssimilarly pre-tended to emanatefrom AFL, andin two casesWere alsodistriubtedby AFLrepresentatives.One of theseries, which bore the caption,"Special Bulletinto Wagner Employeesfrom AFLHeadquarters,"was mailedby the Companyto its employees in envelopeswhich did notdisclosethe identityof the sender.It is unnecessary to catalog the contents of the series ofthe handbills;theywere in the main violently anti-CIO and pro-AFL, and theystrongly urgedemployees to continuetheir AFLaffiliationand to reject CIO.Dyskow testifiedthat he didnothing to end the distribution of literature within the plantduringthe earlystages of the campaign, but that later he instructed the foreman,to stop thewhole thing and clean up the mess," after the campaign reached the stage where it was in-terferingwithproductionthrough theplastering of stickers over the machines and when thewearing of numerousbuttons by some of the employeesgave them the appearanceof clowning.Though under Dyskow's testimony his order did not discriminate between CIOand AFL, theevidence does not establishthat it wasso intended or was so carriedout. Thus, Dyskow ad-mitted feelingthat AFLemployees were entitled to weartheir buttonsin the plant becauseAFL had thecontract,and testifiedthat he hadin fact suggested to Handonthat the AFL mem-bers should wear their buttons tooffset the prevalenceof CIO buttons.Furthermore,Banaszak,Beck,and other foremen were permitted openly to wearAFL insigniawhile ordering em-ployees to remove CIO stickers from plant property andmachinerywhilepermitting AFLstickers to remain.Waldow and Kornberger testifiedto an occasion(fixedby Werneras priorto the time hewithdrewfrom the election) on which Wernercalled their attentionto a CIO meeting to beheld the nextnight and suggestedthat Local 471should get together some 50 ironworkers togo in and break up the meeting,and that Werner promised to take care of all damages fromthe'breaking of furniture or otherwise,regardlessof what happened. They testifiedfurtherthat on the first day ofthe strike, Werner calledLocal 471 and askedthat the union assemblea group of 50 ironworkers to break up the strike,not only byworking in the plant, but bycoming therewhen the CIOpicket line was at the gate and by startinga fight andbreaking upthe picket line so that other employees could getin to work.Werner did not substantiallydispute the Waldow-Korberger testimony concerning the aboveincidents.Thus.Werner admittedthat he hadsuggestedthat theysend their members to theCIO meetingsto protestagainst CIO tactics and vilification of AFLmembers, and that hepromised that if the meeting broke upin a fight,and if furniture and tables were broken, hewould foot the bill. Werneralso admittedthat on the first day ofthe strike he requested theLocal to send him 50 men to work in the shop;that he suggested that it have an "equal numberof men" in front ofthe plant so as to permit employees,who wished, to come in to work; andthat it was"very probable"that he had again promised tofoot the billif there was any alter-cation.Since Werner's testimonyaffords no substantial contradiction, the mutuallycorrob-orative testimony of Waldowand Korberger is credited.7.Miscellaneousitems ofinterference and discriminationSummarized here for convenience are a number of miscellaneous items and incidents whichare charged by the General Counsel to constitute either interference,restraint, and coercion,or discrimination,and which do not fall readily under other sections of this report. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company had for some years used a form of application for employment which con-tained a b" line on which applicants were to specify their union affiliation.The contract between the company and Local 471 contained a union-security clause (quotedat sectiori'a; 3, f, i rwhich the General Counsel contends was invalid.The complaint alleged that Dyskow, about the second week in June, promised and grantedemployees -inedical' services and doctor's care upon the condition that they remove theirCIO buttons. No evidence was offered which would establish that allegation. The GeneralCounsel offered the "testimony'of several witnesses which in certain of its aspects indicatedthat there was some difference in the medical services furnished by the Company before andafter the advent of CIO, but there was no evidence that membership in CIO was the determiningfactor. Indeed, the testimony of Gregory Salazar, which was the closest to the mark, indicatedthat the difference in his case was due to the question of the Company's insurance coverageThe complaint also alleged that Werner intimidated employees by threatening to andattempting to run them down with an automobile while they were picketing at the plant duringthe strike. Testimony by several witnesses established that early on the morning of June 20,the first day of the strike, Werner approached the plant in his car at a rapid rate, and That,without substantially slackening his speed, he started to turn into the plant entrance, whichwas being picketed by a line of pickets in oval formation. Werner applied his brakes suddenly,leaving skid marks on the pavement, and the pickets who were in the path of the car jumpedaside. The car was brought to a stop without striking anyone, though some of the pickets mighthave been struck if they had not jumped. No word was spoken by Werner or by the pickets;walk at the time." TThe complaint also alleges the discriminatory discharge of Frank Smejkel on June 19Smejkel had been hired on May 7, 1951, ow the night shift but was transferred to the day shiftat the time of the June 4 layoff. He had attended the CIO meeting on June 4 (which Wayne Beckhad also -attended), had then joined the CIO, and had made statements during the meetingcritical of AFL and complimentary to CIO.Smejkel testified that on June 19 Beck, who was then foreman, directed him to count thetops he was producing,and that Beck returned later and inquired whether Smejkel had com-plied. Smejkel replied, "When four o'clock comes and you are supposed to come and check up,you come back and I'll tell you how many I put out." Smejkel's testimony continued:He says "Don't you like the way I'm handling things here? And I said "No." He says"If you don't like it you can get the hell out of here." I said, "Okay, get my check andI'll get out." So he says "You stay right Here," and he went in the office and about fiveminutes later he come back and said "You can go over and get your check."Smejkel was then called in by Schnuck, who asked him what the trouble was. Smejkel toldSchnuck what had happened, and Schnuck then called in Beck, who'atated, "Well, you know theCIO lost and they can't'bargain, and Frank is mad about it." Smejkel's testimony continued:I got up thenand Isays "Listen, you tell the truth or I'm going tohit you. That was a lie,Iwasn'tmad or anything." Then Tom Schnuck said "that's enough, you can go in theoffice and get your check."Respondent did not call either Beck or Schnuck to testify.On February 7,- 1952, Chiakulas had summoned by letter several Wagner employees toappeal`at the offices,of UAW-CIOin downtown Milwaukee for interviews by the GeneralCbiihsel's`representatives.Around 7:45 p m ,and before any of them appeared,Chiakulas leftthe offices= and crossed the street to enter a restaurant in an office building.As he approachedthe lobby entrance,he observed Wayne Beck standing in the doorway with a piece of paper inhis hand and a pencil tucked under his hat.Chiakulasaccused Beck of spying on union activitiesand inquired what he was doing there. Beck replied," That'smy business,"and did not ex-pressly deny the spying charge,althoughhe added that he was waiting for or expecting somepeople.An altercation ensued duringwhich Chuakulasassaulted Beck'and following which Beckcalled both Werner and the police.The following evidence is relevant to the case against the Respondent Union:Shortlyafter June15, 1951,Handon ordered Eugene Groh to removea CIOsticker from hisshirt,and when Groh refused,Handon attempted to rip it off,stating thatGroh hadno right towear it because the shop wasan AFL shop.On June 3, 1951,Waldow made the threatto RaymondPattenge that he would have theCompanyfire Pattenge unless he paid up hisAFL dues in full. WAGNER IRON WORKS4758.The Company withdraws from the election; the strike; the discharge letter and otherstrike incidentsModell had taken an active part in the election campaign on behalf of Local 471. He testifiedthat he became convinced by June 14 that it was doubtful that AFL could win the election, thatit"had a good chance to lose," and that he was therefore anxious to do anything he could tostop the election. Having observed the denial in a CIO bulletin that its charges against theCompany had been dropped, Modell called Werner, told him it was his understanding that whena consent election was agreed upon all charges of unfair labor practices were dropped, thathe did not want the election to go ahead, and that he was hoping that Werner could find some-thing to do about it. Modell denied that he specifically informed Werner of his doubts con-cerning the outcome of the election, but testified that it was obvious what his opinion was whenhe "contacted the Company totryto have the thing held up a little bit." Werner replied thathe also had understood that the unfair labor practices had been dropped and that he was goingto check into the matter.Werner's testimony was not in substantial conflict withModell's, which is credited. Wernertestified that on June 15 he sent a telegram to the Board's Regional Office withdrawing fromthe election and that prior thereto on the same day he called Regional Director Madden andinformed him that-I told Mr. Madden also that our menwere being threatenedby the CIO, and thattheywere being threatened that iftheydidn't vote in favor of the CIO they would receive harmand injury, and under those circumstances I would not permit the election to proceed.......my signature to the consent agreement was obtained under a different set of cir-cumstances than I was advised of and that -because of the fraudulent statements that werebeingcirculated we were withdrawing our consent to the election. I told him that my sig-nature on the agreement was obtained when Mr. Cohen told me that the charges whichwere filed at that time, prior to that time, by the CIO,were beingwaived and I found outlater that that was not the case, that they were not being waived....Werner testified that the fraudulent statements he referred to in his conversation withMadden were those that the CIO charges had been waived when in fact they were not beingwaived; and that he also informed Madden that the Company would not provide facilities forthe election, that if it were held the Company would not be bound by its results, and that it waswithdrawing its consent to the election.On June 15, Madden wired the Company as follows:In re Case No. 13-RC-2021 I have been verbally advised by A. J. Werner, vice presi-dent of your company, that the company desires to withdraw its consent to the agreementfor consent election herein executed on June 6, 1951, for the reason that the unfair laborpractice charges previously filed against the company have not been withdrawn. Sincethese unfair labor practice charges have been properly waived, I do not deem your reasonto be sufficient grounds for my approving your request. However since I have been in-formed also that the company will not makeavailablethe facilitiesagreed upon in saidconsent election agreement. I am approving the company's request to withdraw its con-sent from the agreement. You are hereby notified that the election as scheduled will notbe conducted. You are requested to post this telegram in your plant.Werner denied that Madden's telegram stated correctly the substance of the conversationbetween them, and testified that he did not order it to be,pogted. On June 16, however, therewas posted on Respondent's bulletin board the following notice, dictated by Werner and signedby Wagner Iron Works:Because we object to the fraudulent statements being made in the election campaign con-cerning the National Labor Relations Board election, we have withdrawn our consent tohave an election. There will be no election on June 18, 1951. We expect to have a meetingwith the NLRB in near future and will advise you of further developments. We have beenofficially advised bytelegramNLRB election scheduled for Monday, June 18, 1951, willnot be held.When cross-examined on his claim that he had assigned to Madden alleged CIOthreats aspart of the basis for withdrawing from the election, Wernergave conflictingtestimony as tothe number, nature, and form of reports which he had allegedly received. At one point he 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaimed the reports were in affidavit form,at another that they were in writing but not reducedto affidavits,and at another that they were verbal reports which he directed Dyskow to havereduced to writing and later to affidavit formFrom Dyskow's testimony,it appeared that though ultimately he procured about 11 affidavits,not over 3 of them concerned incidents which hadoccurred prior to June 15. What is of greatersignificance is that Madden's telegram of June 15,reporting the substance of Werner's call,made no mention of alleged CIO threats reported by Werner,and that Werner's posted noticeto employees similarly did not mention such threats,assigning only the Company's objectionto- fraudulent statements,"i.e., those relating to the alleged waiver of unfair labor practicecharges.Itwas clear,however,from the discussion of the charges in the June 6 conference,which followed on the heels of the signing of the consent-election agreement,that Werner wellunderstoodthat CIO hadnot dropped its charges by waiving them so that the Board might pro-ceed with the election.In view of all the circumstances,Werner's testimony is not creditedthat he assigned to Madden alleged CIO threats as one of the reasons for withdrawing from theelection,but that such reason was one which was later advanced in a belated attempt to bolsterhis withdrawal from the election.CIO did not receive notice of the Company's withdrawal from the election until Monday,June 18.On Tuesday it distributed a handbill calling a meeting at Irene's Tap"to vote on whataction we will take against the Company for their actions and their unfair labor practices."At that meeting the employees voted unanimously to go on strike. `Many witnesses testified asto their reasons for striking;and although the reasons varied in individual cases, those mostcommonly stated were:The discharges of Gould,Steffes,the McMahons,and the 22 employeeson the night shift;the Company's showing of preference for and support of AFL through itsforemen and supervisors,including the permitting of distribution of AFL literature and theactivities of Wayne Beck;the Company's withdrawal from the consent election;and the Com-pany's withdrawal from its agreement to recognizethe CIO shopcommittee for grievancespending the holding of the election.A picket line was set up on the morning of June 20,and was maintained through June 26.Werner testified that Modell,Waldow, and Kornberger came to the plant on the afternoon ofthe 20th,that he referred them to the no-strike clause of the contract,reminded them that nogrievances had been submitted for arbitration,and asked them to send out notices as providedin the contract.After a meeting of its executive board, Local 471 issued,posted,and mailed tothe striking employees a notice dated June 20 in the form prescribed in the contract(see Ap-pendix C)that their action was unauthorized and ordered them to return to work.On June 22 or 23,the Company mailed to all striking employees the following letter, whichwas dated June 22.Pursuant to Section15 ofour contractwiththe International Association of Bridge,Structural,and OrnamentalIron Workers Union, Local No. 471,you have beennotified byLocal471 that the Strike action was unauthorizedby both the Localand the InternationalUnion,and that such strike is contrary to the non-strike provision of our existing col-lective bargaining agreement.You were directed to promptly return to your job and to cease any actionwhich mayhave affected our production.You were further notified that if conditions did not returnto normal immediately,the Union deemed thecompany justifiedin permanently replacingyou with new employees.Therefore,pursuant to the terms of our collective bargaining agreement,you arehereby notified that your employmentwith thiscompany is terminated.During the strike the Company increased to $50 its bonus payment(formerly$10) which itpaid to employees for bringing in new,acceptable employeesto theplant.About 13 employeeswere paid the increased bonus for so doing.During the strike employees who continued to work were paid 10 hours'pay for 9 hourswork.Werner testified that he directed the increased payment because of"the Inconvenience"to the working employees in getting into and out of the plant, and that the payments wereactually continued,through oversight or disregard of his orders,for about a week beyond theend of the strike.Robert Christie,an affiliate of Local No. 8 of the Bridge and Structural Workers Union,testified that shortly after the inception of the strike there was posted in the union hall ofLocal 8 an order from Wagner Iron Works for around 110 men at the union scale of $2.64 perhour.Because his own job was not in progress at the time, Christie went to the Wagner plantand was interviewed and hired by Dyskow.Christie testified that he received the union scaleof $2.64 for the duration of the strike and that he got double that rate for Saturday work andfor all other overtime hours. WAGNER IRON WORKS477From stipulations and from excerptsof the Company's payroll records,it appeared thatChristieworked onJune 22, 23, 25, 26, 27,28, and 29;that for the pay period ending June 23,he worked 11.4 hoursand was paid regularpay of $14.52 and overtime pay of $31.55, totaling$45.67; and that for the payperiod endingJune 30, he worked 50 hours, for which he was paid$105.60 regular pay and $52.80 overtimepay, totaling$158.40. Stipulationsand records alsoestablishthatDon Dawson, James Dreblow, John Dreblow, Neil Kersten, and John Leslieworked during the same approximate period asChristie, for roughly the same number of hours,and received compensation at comparable rates.None of them was employed at any time be-fore or after thestrike.On July 6, the Companymade a general wage increaseof 10 cents per hour.9The strike is ended; application for and denial of reinstatement; the constructivedischargesOn the evening of June 26,following a hearing in the representation case, CIO held a meetingof its membership at which it was voted to end the strike and to make an unconditional offer ofreinstatement.The CIO shop committee, with Henry Wiza as chairman and chief steward,was selected to make the demand on behalf of all of the strikers. The committee called uponDyskow the next morning,accompanied by a large number of the strikers,who waited outsidethe plant entranceWiza, who acted as spokesman, informed Dyskow that he was making anunconditional offer to return to work on behalf of the committee and of all employees who wereout on strike. Dyskow inquired if Wiza had received the letter (of June 22) from the Company,and when Wiza acknowledged that he had, Dyskow replied, "That is it." As Wiza passed out,goingby the time clock, his attention was called to the fact that the timecards for some of thestrikers had not been pulled from the rack and he returned to Dyskow's office to inquire thereason.Dyskow states that he would interview the men individually and would take individualapplications for reinstatement.Thereupon the strikers lined up and were interviewed in Dyskow's office one at a time. Inmost cases Dyskow asked each employee whether he had received the Company's letter, andif the answer was in the affirmative, he told the employee in effect to abide by the letter, thatis, he was discharged.In some instances, however, Dyskow put the employees to work withoutquestioning them about receipt of theletteror about their participation in the strike. In otherinstances,having confirmed receipt of the letter, Dyskow questioned employees about theirparticipation in the strike In all cases where the employees explained their failure to come intowork on the basis of their objections to crossing a picket line, Dyskow reinstated them.Dyskow similarly reinstated others whose limited participation in strike activities wasapparently satisfactory to him.In still other instances, after Dyskow confirmed receipt of the termination letter, he in-formed the employees they could return to work but would have to sign new applications asnew employees and would lose their seniority rights. Four of those exceptional cases con-cerned David Horgan, Ervin Kusz, Wesley Bajanen, and Alexis Sobczak, who are alleged bythe complaint to have been constructively discharged on various dates subsequent to theirreinstatement. The circumstances in the four cases are substantially the same, and the factsare not in substantial dispute.None of the four men had worked during the strike, some had participated in the picketingand some had not. Dyskow questioned all of them, to some extent, about why they had parti-cipated in the strike, and each gave varying reasons for having done so. All were told thatthey werebeing reinstated,but that they would haveto signapplications as new employeesHowever, all except Horgan were permitted to go to work without signing a new application,17and after some days on the job were informed that they must sign the new applications inorder to continue working. All refused, stating that they were quitting.Dyskow could not recall his interview with Horgan, but admitted that he required new appli-cations of the other three men (and possibly of other employees) as a condition to reinstatingthem, and that he did so in the hope that they would quit. He admitted that Kusz, Bajanen, andSobczak were good mechanics, but testified that shortly after taking them back, he felt that hehad made a mistake in doing so, and that he then insisted on the new applications to inspirethem to quit. Dyskow testified that he imposed no such conditions on other strikers becausethey were good workers whom he was anxious to get back to work and keep as employees.On the basis of the testimony of the four employees and of the Company's records, it isfound that their discharges occurred on the following dates: David Horgan, July 2; Ervin Kusz,July 3; Wesley Bajanen, July 3; and Alexis Sobczak,July 7.17 Horgan,who had applied on June 29,was directed to reportfor work on Monday, July 2;and when he did so,Dyskowinsisted on the new application as a condition to reinstatement. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDThough additional variations occurred from the normal course of the reinstatement inter-views, they need not be summarized in detail. However, the case of the Fecteaus (father andson) is of considerable significance. Dyskow first interviewed Gilbert, the son, and afterindicating that Gilbert might return to work, Dyskow inquired whether he wanted to removetwo CIO campaign buttons which he was wearing When Gilbert refused, Dyskow stated, "Well,suppose we abide by the letter."Dyskow also informed William, the father, that he could return, but that there was to be nowearing of CIO buttons. William promised to talk with his son regarding what had happenedduring the earlier interview,and to report the next morning with a decision.Both Fecteausreported to work the next day, without CIO buttons, and were put to work.Dyskow's testimony was in substantial accord. Indeed, he admitted telling the Fecteausthat he did not want any more wearing of CIO buttons in the plant, and that "we were rid of itand we'd like to keep it that way." He admitted also having told William, ". . . for heaven'ssake don't start campaigning again... if you wear buttons it's all going to start over again.Idon't want you to wear buttons until a timewhich wouldbe proper." On furtherexamination,Dyskow explained that he considered a "proper time"to be after the union had been recog-nized in the shop, and that it was all right for employees to wear AFL buttons because AFLwas the recognized representative of the employees.10.Continuedrecognitionand support of AFLThough the contract with Local 471 expired on June 30, the Company continued to recognizethat Union as the representative of the employees and to negotiate with Handon and the shopcommittee not only on grievances, but also on matters concerning wages, hours, and workingconditions. Indeed,Werner admitted that until the formation of the Temporary Committee inJanuary 1952, he continued to recognize the same AFL committee as the representative of allthe employees and continued to settle grievances with it under the provisions of the old con-tract.The Company also otherwise continued its program of assistance and support to AFL. Thus,Handon(chief steward until December1951)was permitted to continue,as before the strike,the collection of dues and the solicitation of membership on company time and property. isMichael Keuziak(who was an AFL committeeman) testified,without denial,that in Septemberor October Werner mentioned to him Werner's understanding that the AFL was having diffi-culty collecting dues and inquired whether the Union would be interested in a checkoff of duesand in negotiating with management thereon.Keuziak responded that the Union was always infavor of a checkoff, and Werner requested Keuziakto have Handon get in touch with the Union'sexecutive board and have it contact Werner about the subject. Keuziak testified, however, thathe heard no more about the matter He testified also that the Union had made attempts toprocure a checkoff provision in earlier contracts with the Company, but without success.In August, the Company had begun the publication of a newspaper, known first as The WagnerIronworker and later as The Wagner Ironews. Werner testified that the editorial staff wasselected so as to get a representative group from the various shops and departments; that insome instances the persons themselves volunteered to contribute and to be responsible forthe information that was received;and that the employees were permitted to do work for thenewspaper on company time at their regular rates of pay.Werner admitted that he proofreadthe various articles printed in the newspaper before they went to press and approved themforpublication.He specifically admitted having proofread an article which appeared in theissue of November 1951 entitled "Information about Union Activities in Our Shop," and whichcontained among other things the following paragraphThe Government through the NLRB is investigating all the charges and will decide if andwhen an election is to be held Until then the AFL willrepresentthe men and the oldcontract will be the basis for settling grievances[Emphasis supplied.)Keuziak testified that he had prepared the above article at Dyskow's suggestion,and thatDyskow suggested several ideas for his consideration. Keuziak testified that though he dis-regardedDyskow's ideas,Werner later called him in and suggested that he incorporatethree additions which Werner had prepared.Keuziak replied that since the draft was supposedto represent the Union's position,he should first consult the shop committee.Keuziak andHandon then submitted the draft, with-Werner's additions,to each of the committeemen andto Dyskow,and each approved it. The article was thereupon published in the November issueis There was also credited testimony that Handon continued to threaten employees withdischarge unless they paid dues to AFL WAGNER IRON WORKS479over the signature ofThe Shop Committee."It is unnecessary to summarize in detail thecontentsof therather lengthy article;itsuffices to state that its general tone,though lessviolent, resembled that of the campaign literature,and that it was emphatically favorable toAFL and unfavorableto CIO,particularly the additions prepared by Werner.11.The Temporary Committee is formedRichardWilling and Keuziak,who had servedon the AFLshop committee continuously,testifiedthat in January1952 Wernercalled thecommittee into a conference and suggestedthe formation of an independent union.Willingtestified that Werner stated he knew that theLocal washaving trouble holding its members,in collecting dues, and in getting new mem-bers, and thathe suggested that an independentunion couldprobably set up a temporarycommittee and get a temporary agreementwith the company.Werner also pointed out anumber of benefitsto be derived by such anarrangement,i.e., that the independent unioncouldcollect dues from the men and couldhave a treasury of its own.Keuziak's testimonywas insubstantial accord. Werner's testimonythat the suggestion of a temporary committeeemanatedfrom Keuziak,acting as spokesmanof the AFLcommittee, is not credited.The AFL committee decided that the Company's suggestion should be accepted,but that itshould be first submitted to the employees. Theyrequested and received permission to holdameetingon company time and property,to prepare and post announcements in the plant,and to announce the meetingalso over theplant loudspeaker,whichwas not used for em-ployee announcements.The postedannouncements were actually typewritten or mimeographedin the Company's office.Except forDyskow, allplant supervisors and foremen attended the meeting.Keuziakpresidedand Danecki, an AFL committeeman,also spoke.They informedthe employeeswhat Werner had previouslytold the committee,referred to the increasing failure by theemployeestopay dues to AFL. to employeedissatisfaction concerning the absence of acontract,and stated thatthe committee through its talks with management had the im-pressionthat if "a representative group"were formed,management would be willing tonegotiatewith it. The employeeswere informed that another meeting would be held afterthey had an opportunityto talk the suggestion over among themselves.Arrangements with management for announcing and holding the later meeting were thesame as before.Additionalarrangements were made for holding an election on companytime and foruse of companyproperty as election equipment.The companyitself mimeo-graphed the ballots whichread as follows:ARE YOU WILLING TO NEGOTIATE A TEMPORARY AGREEMENT WITH THECOMPANY UNTIL SUCH TIME THAT THE CHARGES INVOLVING THE AFL, CIO,AND THE COMPANY ARE SETTLED IN WASHINGTON?YES 0NOqThe eligibility list for voterswas also obtained from the office.It included all employeesof the shop and all supervisors,with the possible exception of Dyskow;and the supervisorswere actually permitted to vote,althoughtheydid not attend the second meeting or partici-pate in the discussionswhichpreceded the actual balloting.The balloting resulted in a voteof approximately4 to 1 in favorof negotiating a temporary agreement. The managementcommittee i9 was notifiedof the resultsand arrangements were made with it, as before, forthe announcing and holding of another meeting in the plant cafeteria on the following Sundayfor the electionof a temporary committee.None of the supervisors attended the Sunday meeting.An admittedly accurate account ofthatmeeting,approvedby Werner,was published in the February issue of the Ironews, asfollows:NEW COMMITTEEMEN AND STEWARDS ELECTEDFive committeemen and two stewards were elected to the interim cd35tmittee by theemployees of the Wagner Iron Works in an election Sunday morning,Jan. 27.The groupwill represent the workers in the forthcoming negotiations for ateni&raryagreementwith the company.Robert Bogardus was chosen by the committeemen as the chief day steward whileWilliamWalkowski will hold thesame position for the night shift.fiotfr are from Shop19Following the election, Werner appointed a management committeeanddelegated to ithis former function of handling labor relations. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo.Committeemen from the same building are Allen Krause and Paul Kutrovich.Bogardus also is chairman and will present the new agreement that is to be okayedby theworkers.Shop One representatives are Ervin Hansen,PeterMishka, and Jospeh Garrella.Since the factory's representatives asked that there be only five members on the bar-gaining committee,itwillbe necessary for the workers'delegates to rotate theirattendance at successive meetings.The management's representatives are Chauncy Hart,Works Manager;O. E. Jacobsen,Chief Engineer;James Dean,Loader Sales Manager;and Joseph Dyskow,Shop OneSuperintendent. (Emphasis supplied.)Despite the clear understanding of the purpose of the Temporary Committee,the man-agement committee took the position that the committee was not a permanent organizationand refused to negotiate with it for a contract until it was certified by the Board.Never-theless,pending the subsequent organization of the Independent Union,the managementcommittee recognized the Temporary Committee as the representative of the employeesand negotiated with it, not only concerning grievances, but also concerning wages and con-ditions of employment.Thus. Bogardus testified that"a little labor trouble"arose over the Company's awardingof merit raises,that the Temporary Committee negotiated with the management committeeconcerning the subject,and as a result the Company made certain adjustments in its meritraise plan.The management committee in turn called in the Temporary Committee in con-nection with the Company's proposed profit-sharing plan and held with it a series of meetingsinwhich extensive discussions and negotiations were carried on. Various objections werevoiced by the Temporary Committee on behalf of the employees and various suggestionswere made,including one that the Company grant a straight-out wage increase.As a result,themanagement committee offered to make certain changes and amendments in the plan,including abolishment of a compulsory feature and including a wage increase of 21 percentto cover the cost of the proposed employee contribution to the fund. However, no finalagreement was reached,and the plan has not been put into effect.12.The Independent Union is organizedDuring the pendency of the negotiations concerning the profit-sharing plan,the TemporaryCommittee had proceeded with plans to establish a permanent organization in the form of anindependent union.The committee met in the plant cafeteria after working hours,decidedon a name for the union,I.e.,The Employees'Independent Union of Wagner Iron Works,decided that the employees should be canvassed and pledge cards obtained,and that a formalorganizationmeeting should be announced.Itwas also decided to consult Attorney StephenScherba;and Scherba later advised the committee that it should first stop holding meetingson company time and property.Announcement of the organization meeting, set for some 2 weeks ahead,was made by theposting of circulars on plant bulletin boards and elsewhere around Shops 1 and 2.E0 In themeantime,a drive was conducted within the plant to obtain signatures to pledge cards.The organization meeting was held at Irene's Tap, with Bogardus presiding.Bogardusexplained that a permanent organization was necessary, and a certification by the Board,before the Company would bargain for a contract;that there were several matters theemployees could get clarified with the Company,such as the profit-sharing plan and thedrawing up of a contract;that a permanent organization would need money to operate on,I.e.,membership dues;that bylaws were necessary;and that permanent officers shouldbe elected.No issue wassubmittedto a vote because, Bogardus testified,it had been under-stood at the time of the original meeting when the Temporary Committee was elected thatthe employees were in favor of an independent union and had voted for it then.The membersof the Temporary Committee were thereupon elected by acclamation as officers of the in-dependent Union.Thereafter,to a date aslate as May 13, 1952, the Company dealt with committees of theIndependent Union on the same basis as formerly with the Temporary Committee. Those20 Though Bogardus testified that he did not request permission to post those notices,Krause testified that management permitted them to remain posted over the period of ap-proximately 2 weeks. WAGNER IRON WORKS481negotiationswere with both the grievance committee and the bargaining committee;n andcovered such grievances and conditions of employment as the profit-sharing plan, theprocural of milk by employees in Shop 2, the sale of safety shoes to employees(sponsoredby the Company)and payment therefor by payroll deductions,the organization of an em-ployee safety committee,and various unsafe conditions and hazards around the plant whichthe committees wished to have remedied or eliminated.The Independent Union also held two membership meetings, subsequent to the formalorganization meeting,announcement of which was made, as before, by the posting of noticeson plant bulletin boards and at other places in Shops 1 and 2. Also in the meantime, onMarch 3,1952,the Independent filed its representation petition (prepared by Scherba)under Case No. 13-RC-2551,inwhich it was stated,among other things,that requestsfor recognition had been made on February 13 and February 28.B.Concludingfindings-Cases13-CA-849 and 13-CA-864The evidence summarized above discloses in its entirety,and it is,hereby found,that uponlearningof the UAW-CIO activities among its employees,the Company immediately em-barked upon a planned and continuous course of conduct which was designed(1) to interferewith,restrain,and coerce its employees from engaging in those activities, (2) to discrimi-nate against its employees because thereof,and (3)to interfere with,assist, support,foster,and dominate the competingAFL Localand, subsequently,the Temporary Committee andthe Independent Union.The nature of the Company's campaign was most clearly disclosedby its open assistance to and support and sponsorship of AFL in the competing membershipand election drives,in its subsequent continuing recognition of and support and assistanceto AFLfrom July through December'1951, and its later sponsorship,assistance and supportto,and recognition of the Temporary Committee and the Independent Union.Hardly lessrevealing of Respondent's purpose to defeat the CIO was the overwhelming evidence of thecontinuing series of coercive acts and statements and of the discharges of leaders or sus-pected leaders of the CIO activities.Though it must be found, therefore, that,in broad outline, the General Counsel's case ofassistance and domination,of discrimination, and of interference and coercion, was estab-lished by the overwhelming preponderance of the evidence,yet this is not true of all thespecific acts and incidents which were included in the complaint and -litigated at the hearing.Furthermore,itisappropriate and necessary that specific findings be made as to actswhich constituted, as well as to those which did not constitute,unfair labor practices withinthe meaning of the Act.,A further word, however,before proceeding to the consideration of the particular typesof unfair labor practices which are presented by the evidence.Because of the Company'scontinuous campaign and course of conduct,which was so plainly dedicated to the defeatof CIO, single acts or statements are not to be considered as having occurred in isolationor as unrelated to others,but must be viewed instead in relation to the total congeries ofthe facts which they make up and comprise and which disclose unmistakably the true natureof the Company's conduct.The findings which follow have been made in that light, beingbased on the preponderance of the evidence on the record as a whole.They are arrangedaccording to the three main types of unfair labor practices with which the Company ischarged, reserving for final consideration the subject of discrimination,which presentsthe most difficult issues, both factual and legal,that are involved in the case.1.Assistance, support, and dominationDespite the existence of the contractwith AFL,a question concerning representation waspending throughout practically the entire periodof the Company's anti-CIO, pro-AFL,activities;nand by enteringinto the consent-election agreement,the CompanyrecognizedisKrause and Bogardus agreed that prior to the time the bargaining committee was elected,the grievance committee had acted both as a grievance committee and as a bargaining com-mittee.Bogardus also testified that for a period of time the committee was acting both asthe Temporary Committee and for the Independent Union, because of certain organizationaldifficulties encountered in Shop 1.ttThus on April 5 Local 471 gave notice reopening the contract; on May 28 UAW-CIOclaimed majority representation,and on May 31 filed its representation petition. On June 6the Company,AFL, and CIO signed the agreement for a consent election. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDand conceded the existence of such a question,which was solely within the Board's pre-rogatives to investigate and determine.International Harvester Company,87 NLRB 1123,1127.During such a period the statute dictates that employees be free of employer interferencein exercising their franchise to resolve the representation question and that the employerrefrain from disparate treatment of the competing unions.For it is consistently held thatan employer must maintain strict neutrality when his employees are simultaneously beingorganized by two or more labor organizations.Harrison Sheet Steel Company v. N.L.RB.,194 F. 2d 407 (C. A. 7), and cases cited; Hoover Co. v. N.L.R.B., 191 F. 2d 380, 386 (C. A.6);Corning Glass Works,100 NLRB 444;Sunbeam Corporation,99 NLRB 546, and casescited.In such cases conduct showing favoritism for one of the competing unions defeats thecongressional purpose of affording complete freedom to employees in the selection of theirbargaining representative.But the present case is not merely one where the employer violated its neutrality obli-gation by a simple showing of favoritism,or by an active championing of 1 of 2 competingunions, without overt promises of benefit to employees who joined or adhered to the favoredunion and without overt threats against employees who joined the opposed union.Cf. CorningGlassWorks,supra,and cases cited.Instead the evidence disclosed a flagrant case ofthreatsand promises, of disparate treatment,and of actual discrimination against em-ployees, designed to compel them to retain the incumbent AFL as their bargaining repre-sentative.First,itwas plain that from the inception of the election campaign the Company, bothopenly and covertly, gave AFL its full support and assistance. Secondly,itwas obvious fromWerner's admissions and from other undisputed evidence that Werner deliberately soughtout and enlisted AFL's help to beatthe CIO,that it was Werner who prodded theAFL intoaction,and that he suggested to it and counseled it in various courses of action, with promisesof indemnity in some cases.When Modell,in turn, suggested that AFL did not want theelection held and that Werner find something to do about it, Werner quickly reneged on hisconsent agreement,assigning the specious claim, suggested by Modell,that the CIO chargeshad not beenwaived.Within the plant Superintendent Dyskow and other supervisors also actively and openlyparticipated in the campaign,championingthe AFL's cause and opposing CIO. Furthermore,when dissatisfiedwith AFL's efforts and literature and with the results of its own openassistance to AFL, the Company covertly supplemented AFL literature by campaign propa-ganda more suitable to its taste, falsely attributingit to AFL.The finding- here made that the Company unlawfully supported, assisted, dominated, andinterfered 'with AFL in violation of Section 8(a) (2) and (1) of the Act is based on the followingspecific acts and conduct;Werner's enlisting of AFL help, his suggestions and encouragement of courses of action,and his promises and granting of assistance in connection therewith(e. g., the promisesof 'indemnity.,the' furnishing of the mailing list);and the printing,furnishing,and distributionof anti-CIO campaign literature,falsely attributed to AFL.The distribution of AFL literature on company time and property by Wayne Beck and otheremployees;the wearing of AFL insignia by plant supervisors,and the encouragement of thewearing of AFL insignia by employees,while prohibiting equal opportunities for the distri-bution of CIO literature, and while ordering the removal of CIO literature, stickers, andinsignia,in some cases under threat of discharge.Permitting Beck to solicit employees for AFL in Shop 2, and similarly permitting Waldowand Kornberger to solicit AFL membership in that shop, though denying similar privilegesto CIO. Cf. Joshua HendyIronWorks, 53 NLRB 1411.Permitting Handon to collect dues and to solicit membersfor AFLon company time andproperty. 29The withdrawal from the election at the behest of AFL for the purpose of continuing itssupport to that union.Continuing to recognize and to deal with Local 471 as the exclusive representative of itsemployees,and continuing to give effect to its contractwith thatunion after its expiration.23 There was no contract provision which obligated the Company to permit such activities oncompany time,and there was apparently no prior practice to permit them on company timeand property. Thus, Handon had found it necessary to request specific permission for thesespecial privileges outside the contract after the campaign began.Joshua Hendy Iron Works,supra.Moreover,it is clear from all the evidence that Handon's activities,though under theguise of collecting dues, were for the purpose of electioneering.Cf. ibid. WAGNER IRON WORKS483Suggesting,supervising,and participating in the preparationby AFL committeemen ofthe anti-CIO article, and publishing it without cost to Local 471 in the company newspaper.Proposing to and agreeingwith the AFLshop committee on the formation of a temporarycommittee as an independent union for the purposes of collective bargaining and for thenegotiation of an interim collective-bargaining agreement.24Collaboration with, assistance to, support of, and participation(through its supervisors)with the AFL committee in the announcement and holding of meetings of employees orcompany time and property for discussion of its proposal for an independent union, theballoting thereon, and for the organization of the Temporary Committee. Harrison SheetSteelCompany v. N.L.RB., supra; Rehrig-Pacific Company, 99 NLRB 163; H. N. ThayerCompany, 99 NLRB 1122; Sharples Chemicals, Inc., 100 NLRB 20.Itis also concluded and found that the Company assisted, supported, dominated, and inter-feredwith the Temporary Committee and the Independent Union through its aforesaid sug-gestion of,assistance to, and participationwith AFL inthe organization of said labor or-ganizations, through the furnishing of support and assistance to them by the announcingand holding of meetings on company time and property and the furnishing of companyfacilitiesand equipment, and through the recognition of the Temporary Committee, andsubsequently of the Independent Union, as the representative of the employees in the handlingof grievances and in negotiations and bargaining in respect to wages, hours, and otherconditions of employment2.Interference,restraint,and coercionBy the following actsthe Companyinterferedwith,restrained,and coerced its employeesin the exercise of rights guaranteed in Section7 of the Act:The interrogation of employees,including the medium of its application form,regardingtheir union membership and activities,particularly regarding their interest in and activitiesconcerning CIO.Threatening employees with discharge and with an increased workload because of theirinterest in and activities on behalf of CIO.The surveillance,throughWayne Beck,of the employees'union activities,his reportstoWerner thereon (see section III, A, 1, supra), and Werner's claims that he had employeesreporting to him concerning CIO activities. The latter claims, which were obviously intendedto foster the impression that the Company was engaged in surveillance, were also intim-idatory in character. Knickerbocker Plastic Co., Inc., 96 NLRB 586, and cases-there cited.Offering and paying to employees increased wages to work at the plant during the strikeat a time when a question concerning representation was pending; granting to employees whoworked during the strike 10 hours' pay for 9 hours' work to induce them to refrain fromjoining the strike; promising and granting to employees an increased bonus for bringingin new employees' during the strike, Thompson & Co., 100 NLRB 456; West Coast Casket Co.,97NLRB 820;offering to its employees increased benefits in the form of a profit-sharingplan and wage increases to interferewiththe employees'free choice of a bargaining repre-sentative at a time when a question concerning representation was pending.Subjecting returning strikers to coercive individual interviews and conditioning theirreinstatement in some cases upon the removal of CIO insignia,the refraining from CIOactivity,the signing of new applications, and the forfeiting of seniority and other rightsand privileges.Ithas been previously found under section III, A. 7, that the evidence fails to support theallegationsof the complaint as to the furnishing of medical services and doctor's care.Itsimilarly fails to establish the commission of an unfair labor practice by the alleged run-ning down of strikers on the first day of the strike, and by the alleged surveillance by Beckin the February 7, 1952, incident.24 Regardless of what might have been the status of an interim agreement if one had beenentered into with AFL upon expiration of its contract(compare, for example,Phelps-DodgeCooper Corporation, 63 NLRB 686, with Joshua Hendy Iron Works, 12U0, what the Com-pany suggested and agreed to was the organization of another assisted and dominated union,through which it might control,or at least influence,collectively its relations with its em-ployees,i.e., the Company's real purpose was to provide the employees with a substitutefor a bona fide collective-bargaining representative.Cf. Indiana Metal Products Corporation,100 NLRB 1040. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe formerincident apparently occurred shortly after the formation of the picket line,and, so far as the evidenceshows, at thetime ofWerner's first entranceto theplant followingthe strike.So far as is shown by the evidence,Werner had no prior knowledge of the picketline and no view of it until he started to make the turn into the entrance.Though Werner mayhave been speeding,or even driving recklessly,there is no evidence that he made any threat onthe occasion;and certainly if he were attemptingto run downthe pickets as alleged, he wouldnot have applied his brakes in an obvious effort to stop the car without striking them.Further-more,though Smejkel complainedto the police,there is no evidencethat theyattempted toarrest Werner or that they even warned or reprimanded him.In the latter incident,though Beck's presence in the neighborhood was a suspicious cir-cumstance, particularlyin view ofother evidence as to Beck's relationship to the Company,Chiakulas' testimonydid not establish that Beck was engaged in surveillance of Wagneremployeesor of union activities. The .incidentoccurred in the heart of the metropolitandowntownarea.Beck was livingat the Y. M. C. A., whichwas nearby.There wasno evidencethatBeck knew of theactivities planned for that evening and none that his presence acrossthe street was otherthan fortuitous.Certainlythe evidence does not establishthat hispurpose was to spy upon the activities of Wagner employees,or that Beck was engaged inactual surveillanceon the occasion.3.Discriminationa.The Gould-Steffes dischargesThe evidence clearly establishes(1) that the Company, through its supervisory staff, wasfully aware of Gould's and Steffes'activities on behalf of the CIO,and (2)that Schnuck, whomade the discharge,had expressed his intention to Don McMahon (then an adherent ofAFL) to "do something about it,,that is, "to get rid of them."The chief issue is whetherthe actual motivation for the discharge was their CIO activities,as charged by the GeneralCounsel,or whether they were discharged for cause,i.e., drunkenness,as contended bythe Company. rsCertainly there is ample evidence to make out a prima facie case for the General Counsel'scontention.Itwill suffice to refer only to Schnuck's statement to McMahon,mentioned above,to Schnuck's express statement to the men that they were discharged for passing out CIOcards, and to his later conversation with Bestul which disclosed that that fact constitutedcertainly a major part of the cause for the discharge.The question remains whether otherevidence refutes the prima facie showing and establishes the Company's defense that Gouldand Steffes were discharged or drunkenness.Cf.Law and Son v.N.L.R.B.,192 F. 2d 236(C.A. 10) citing Montgomery Ward and Company v. N.L.RB., 107 F. 2d 555, 560 (C. A. 7),Sixteenth Annual Report (1951)National Labor Relations Board, p. 162.Preliminarily, itis important to note that even though a valid cause may exist for the discharge or disci-pline of an employee,that fact does not excuse the discharge if the evidence shows that theemployer's real reason was to discourage union activities.Sixteenth Annual Report,supra,pp. 162-3, and cases cited.The sharpest factual issue is whether Gould and Steffes were drunk or substantiallyunder the influence of liquor during the hour and a hall they were at the plant on May 26.On the one side there was the testimony of Golnar,Bartsch,and Manhoff thattheyweredrunk or had been drinking excessively.On the other side there was the testimony of Gould,Steffes,and Ebbingerthat theyhad had nothing substantial to drink, and the corroboratingtestimony of Bestul and others that their appearance,demeanor,and actions were normaland did not indicate that either had been drinking.The evidence as a whole requires the finding that the truth lies somewhere betweenthese conflicting versions.During their campaign of CIO solicitation,Gould and Steffes hadconducted a continuous tour of the taverns for 3 days and until shortly before they reported towork on Saturday morning.Neither was an abstainer,and it would be wholly unrealistic to as-sume that either had abstained in a setting and under circumstances so conducive to con-viviality.It is therefore concluded that on Saturday morning each imbibed a sufficient quantityza Counselfor the Companyargue thatwhile Gouldand Steffes were not discharged becauseof absenteeism,itconstituted apart of the"framework" within which thedischarge was made.There was no evidencewhich wouldsupport a contentionthat theprior conduct of the two menplayed any part in the discharge.Thus Schnuck,who made the actual discharge, testified thathe discharged them because of their drunkenness on Saturday, and not for their conduct onThursday or Friday.Furthermore,as has been found,Schnuck excused the Thursday andFriday absences. WAGNER IRON WORKS485of alcoholic beverages that the odor remainedon hisbreath after he reportedto work, and thatBartsch andManhoffdetectedthat odor as they testified.The evidence just as strongly requires rejection of the exaggeratedaccounts of Bartsch,Manhoff, and Golner that Gould and Steffes were staggering and were inno condition to work.Of crucialsignificance were these facts.Bartschwas Gould's foreman,but he didnothingabout sending Gould home (as was cus-tomary in suchcases), and did not speak to him or reprimand him or reporthim to anyone.Golner,though also awareof Gould's alleged condition,even moreinconsistentlyassignedGould to assist Bestul in an operationwhichwas certainlynot withouthazard toa man whohad, as Golnerclaimed, been drinking excessively.Indeed there is no evidencethat Gouldor Steffes were unable to perform, orthat they did notperform,acceptable work until theyleft the plant around1:30 p.m. It is therefore clear that neither was sufficiently under theinfluence of liquor to affect the performanceor the qualityof his work,or that the condi-tion of either was such as to suggestto the Company's supervisorsthat he should be senthome.Of course,the finding here madethat Gouldand Steffeswere not substantially under theinfluence of liquor does not of itself foreclose a defensethat Schnuck had discharged them onthe basis of reports and his beliefthat theywere.But the evidence alsofails to supportthat defense.Thus Bartschand Manhoff denied thatthey had reported to anyone the conditionof Gould andSteffes priorto the discharge; and what Golnerreportedto Schnuckwas thatGould wascirculating CIO cards.26Finally. Schnuck's statement to the men themselves and later to Bestul disclosed that itwas not thealleged condition of Gould and Steffes,but their CIO activities, which had motivatedthe discharge.Furthermore,the evidenceshowed thatitwas notuncommon for employeesto reportwith liquoron their breath;27that wherethey werenoticeably under the influence,and particularlywhere it wasunsafe forthem to work, theywere ordered home;and that itwas not customary to discharge employees for reporting drunk except where repeated priorwarnings had been given(as in the caseof Jesus Moreno, who was included in the layoff ofJune 4).The evidence is uncontradicted that neitherGould nor Steffeshad previously beenguilty or,or had been warned about,inebriationon the job.Itis,therefore,concluded and found on thebasis of theentire evidence that the allegeddrunkenness of Gould and Steffes was a mere pretextwhich Schnuckendeavored to supportafter the discharge i8 and that to the contrary he effected the discharge because of theiractivities on behalfof CIO.By such discharges, therefore, the Company committedan unfairlabor practice within the meaning of Section 8 (a) (3) and (1).b.The discharge of the McMahonsThe evidence disclosed that, as in the case of Gould and Steffes, the Company was fullyaware of the CIO activities and leanings of the McMahon brothers.The evidence also estab-lished that,though the Company failed in its attempts to build a trumped-up charge againsttheMcMahons,itnevertheless proceeded to discharge them without such support and inthe face of evidence which disproved the charge.2' For example,though Foreman KruegerassuredWerner and Dyskow that Ray had been present on the afternoon in question, theypointedlyexcludedKrueger from the ensuing conference and summarily discharged theMcMahon despite the brothers'protests and their offers to disprove the charges againstthem.Dyskow similarly ignored the assurance of some 10 to 15 employees the followingday that Roy McMahon was present on the afternoon he was charged with leaving the plant.26 As found above,Golner's testimony that he simultaneously reported that Gould and Steffeshad been drinking was impeached by his prior contradictory affidavit.That testimony was alsoInconsistent with his failure to order Gould home and his assigning of Gould to help Bestul.IT Thus,Werner had testified at one point that "... there is too much drinking on thepremises of our plant.We might as well have swinging doors on the plant;the men have beenso often frequenting the taverns.'28 Other evidence strongly suggests that the Company sought to contrive still other defensesafter the Gould-Steffes and the McMahon discharges.Thus, on June 11, the Company wrote theFederal Bureau of Investigation requesting that a security check be made on the four menand on Larsen and Beck because it suspected that a work stoppage at the plant may have beencaused by "some element of sabotage."Werner's testimony offered no reasonable explanationeither for including the 4 dischargees in such a charge or for having delayed his request until1 and 2 weeks after the respective discharges.39 As pointed out under the summary of the evidence, the Banaszak-Bellin testimony fur-nished no support for the charges against the McMahons.283230 0 - 54 - 32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis summary discharge on trumped-up charges, known to the Company to be withoutfoundation,would alone support the inference(in the light of the CIO organizing campaign,the connection or suspected connection of the McMahons with it,the Company's prior demon-strated disposition to restrain CIO activities,and the discriminatory discharges of Gouldand Steffes for their participation in the same campaign)that the McMahons were similarlydischarged for their CIO activities and leanings.More direct evidence was furnished,however,that their discharge was discriminatorily motivated by Werner's statement duringthe discharge conference, in the presence of the AFL committee, that if he had a CIO spyon his committee, he would get rid of him in a hurry. Similar and more vehement chargesthat the McMahons were CIO spies were repeated in the Company's subsequent campaignliteratureItis, therefore, concluded and found that the Company discharged the McMahons becauseof their activities or assumed activities in behalf of the CIO, and that it thereby engaged inunfair labor practices in violation of Section 8 (a) (3) and (1).c.The night-shiftdischargesThe discharge of the McMahons and the discharge of 22 employees on the night shift,whichweremade almost contemporaneously,reflected a stepping up in the tempo andseverity of the Company's campaign to defeat CIO, and were coincident with the Company'sawareness of the progress that CIO had made, despite the Company's earlier restraintsand discrimination. Thus, on May 28, Chiakulas had written the Company that an "over-whelmingmajority"of the employees had designated the UAW-CIO as their bargainingrepresentative, and on May 29 and 31 Chickulas' reports to the membership had disclosedthat organization on the night shift was far ahead of that on the day shift. Knowledge of thelatter factmust certainly be presumed to have reached the Company in view of the relativelysmall size of the plant (N.L.R.B. v. Abbott Worsted Mills, 127 F. 2d 438, 440 (C. A. 1),Quest-Shon Mark Brassiere Co., Inc., 80 NLRB 1149, enfd. 185 F 2d 285 (C. A. 2), cert.den 312 U. S. 812), in view of Wayne Beck's activities and his relationship to the Company,and in view of Werner's repeated boasts that loyal employees were reporting to him onCIO activities.The evidence offered by the General Counsel also plainly established a prima facie casethat the discharges on the night shift were discriminatorily motivated. Particularly persua-sive were the following facts:(a) The timing and the precipitate nature of the layoff,withoutwarning(H.N.Thayer Co , 99 NLRB 1122); (b) the current and continuing expansion pro-gram and the current and continuing advertising for, and employment of, new employees inthe same job classifications (ibid); (c) the failure to recall or to reemploy any one of thedischargees though numerous new employees were hired during the ensuing 3 months andthough bonuses were paid for new employees during the strike (N.L.R.B. v. Nabors Co.,196 F. 2d 272 (C. A. 5); Pennwoven, Inc., 94 NLRB 175), (d) the disregard of the seniorityprovisions of the contract and of the relative ability of the employees; and (e) the Zbikowskitestimony that Wotta twice quoted Dyskow to the effect that the night shift would not againbe placed at full strength because of fears that CIO activities would be renewed on it.The Company insists, however, that there was a fatal defect in the General Counsel'sproof of discrimination because the evidence failed to establish that the Company kneweither how many or which of the night-shift employees were CIO members and which AFL,and failed to establish affirmatively that each of those terminated was laid off because of hisunionmembership or activities. Those contentions misconstrue both the purpose of theCompany's conduct, as found above, and the nature of the discrimination which is proscribedby the statuteThus, what Section 8 (a) (3) forbids is for an employer"by discrimination in regard to hireor tenure of employment..to encourage or discourage membership in any labor organization."(Emphis supplied.)Respondent's conductfell squarely under that prohibition.Thus, withknowledge of the CIO's success in organizing the night shift, the Company made an abruptand drastic layoff for the purpose of discouraging membership in that Union. 30 The fact thattheCompany may not have known the membership of all the employees discharged andretained,or that it may have retained some CIO adherents,or some employees whosequalifications it considered superior,does not exculpate it from the charge that it effectedthe reduction of night-shift personnel to discourage further organization by, and member-ship in, CIO. See N.L.R.B. v. Nabors Co., supra, and cases cited; N.L.R.B. v. Cowell Port-landCement Co., 148 F. 2d 237 (C. A. 9); U. & S. Lumber Co., 92 NLRB 163. It is for thism Cf. N. L. R. B. v. Deena Products Co., 195 F. 2d 330, modifying and enforcing 93 NLRB549. WAGNER IRON WORKS487reason that the discharge of Jesus Moreno must also be found to be discriminatory, sincethe layoff was discriminatory in its conception.Were other support needed for the conclusion that the night-shift terminations were todiscourage CIO organizing efforts, it is furnished by the shifting and inconsistent bases onwhich the Company later sought to explain and defend its action. 31 Further analysis of theevidence is unnecessary, since the summary under section III, A, 4, supra, makes sufficientlyclear the speciousness of the Company's claims. It is sufficient to note riefly the following:The evidence substantiates none of the varying reasons which the Company assigned in thetermination notice, in Werner's statement on June 6 at the conference with CIO, in Werner'stestimony at the representation hearing on June 26, in Werner's letter of June 27 to thehearing officer, in Marshall's letter of October 5 to the Regional Office, or in the Company'sbrief.Werner's testimony in the present hearing was plainly inconsistent with the reasonsassigned earlier and was an obvious attempt to contrive a new defense after earlier oneshad been exploded. The inconsistencies between Werner's testimony at the present hearingand that which he gave at the representation hearing, and his transparent and unconvincingattempts to explain away those inconsistencies,were especially damaging to any dispositionto accept his present story. Indeed, his and Dyskow's testimony that the layoff had been plannedmonths ahead was completely disproved by Werner's testimony to directly contrary effectat the representation hearing.Itis, therefore, concluded and found that Respondent discharged the 22 employees on thenight shift whose names are listed in Appendix A because of the prevalence of CIO activityamong employees on that shift, that said discharges were for the purpose of discouragingCIO membership and activities, and were, therefore, discriminatory within the meaning ofSection 8 (a) (3) and (1) of the Act.d.TheSmejkel dischargeThe Smejkel discharge incident set out under section III, A. 7, supra, consisted of twosegments, in the first of which Smejkel and Beck were involved. Beck's knowledge of Smejkel'sCIO sympathies was clearly established, and Smejkel's resentment of Beck's direction wasobvious in turn. Smejkel's testimony did not establish, however, that Beck deliberatelyprovoked a situation in which Smejkel would resist his supervision and thereby provide apretext for discharge. Cf. Lloyd A. Fry Roofing Co., 85 NLRB 1222. Indeed, the evidencefails to suggest that Beck's direction to Smejkel was other than a normal and legitimateexercise of Beck's supervisory duties. Yet Smejkel chose to adopt an attitude of antagonismand of resistance to Beck's direction, and was thereupon given, and indicated acceptanceof,an opportunity to quit. The first half of the discharge incident therefore furnished nobasis from which to infer a discriminatory motivation.In the later interview in Schnuck's office, Beck's reference to Smejkel's CIO sympathieslent color, of course, to the General Counsel's contention that Smejkel was discharged be-cause thereof. However, Beck's statement to Schnuck constituted his explanation of Smejkel',santagonistic attitude toward him, rather than an explanation of his own attitude toward orjustification of his manner of supervision of Smejkel. Smejkel's response to that was a moreemphatic display of resentment, coupled with a threat of assault. The actual discharge, thenmade by Schnuck, seemed obviously induced by the final, explosive outburst, which Schnuckcould well have regarded as foreclosing the possibility of procuring Smejkel's acceptance ofBeck's direction, Cf. Fry Roofing Co., supra. To indulge the presumption that the causewas Smejkel'sCIOsympathies would require ignoring the more reasonable,or equallyreasonable,inference that Smejkel precipitated his discharge by his open resentment ofBeck's supervision.It is therefore concluded and found that the General Counsel has not maintained the burdenof establishing that Smejkel's discharge was discriminatorily motivated.e.The constructive dischargesThe evidencesurrounding the Bajanen,Horgan,Kusz, and Sobczakdischarges,summarizedunder section III,A, 9, supra, disclosesthat Dyskowreinstated the four employees only afterSiThe giving of evasiveor contradictoryreasons for a discharge may, of course, beconsidered in determining the real motive for the discharges,N. L. R. B.v.CondenserCorp. of America, 128 F. 2d 67 (C. A. 3); and theemployer's inconsistent explanations ofa discharge is a circumstance indicating its antiunion motivation.N. L. R. B.v.SomersetShoe Company, 111 F.2d 68(C. A. 1); andsee MooresvilleMills, 99 NLRB 572; Sandy HillIron and BrassWorks, 69 NLRB 355, enfd. 165 F. 2d 660 (C. A. 2); Lewis & Holmes MotorFreight Co., 63 NLRB 996. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestioning them about the extenttowhich they had participated in the strike activities.Though heinformedthem they wouldhave to sign new applications and come in as newemployees,he put themto work, but some dayslater insistedthat theyfile new applications.Thatrequirement was imposedby Dyskow with the admittedhope andintentionof forcingthem to quit.Dyskow admittedlyconsidered them good mechanics and advanced no explanationof his action save the lame excuse that he felt he had made a mistake.It is clearfrom thenature of his reinstatementinterviews with the fourmen thatwhat Dyskowwas concernedabout was the extent of their participation in the strike;and the inferenceis plainlyjustifiedthatDyskowsubsequently became dissatisfiedwith theirexplanations and effected theirdischarge,constructively,because thereof.It is. therefore,concluded and found that Respondent discharged David Horganon July 2,WesleyBajanen and Ervin Kuszon July 3, and Alexis Sobczak on July 7, andthereafterrefused to reinstatethem,because said employees engaged in concertedactivitiesand joinedand assistedthe CIO, and that the Company therebyengaged in unfair labor practices pro-scribedby Section8 (a) (3) and (1).f.The union-security clauseThe General Counsel urges,as violative of Section 8 (a) (3), the following union-securityclause of the contract:Each of the Company's employeesto whom thisagreementis applicable,as definedin Section 1 hereof,who on the effective date of thisagreement are members of theUnion, or who in the future maybecome membersof the Union and each employee towhom thisagreement is applicable,hired during the life of this agreement,who is a mem-ber ofthe Unionwhen hired,or who maythereafter become a memberof theUnion, shall,as a condition of continued employment, remain a memberof the Unionin good standingto the extentauthorizedby Section 8 (A) (3) of the Labor-Management Relations Act,1947.Itis the General Counsel's contention that this clause fails to accord to new employeeswho are members of the Union when hired the prescribed 30 days grace period,though hedoes not question that the clause could properly debar the grace period from new employeeswho voluntarily join the Union.Itistrue that certain language in Krause Milling Co., 97 NLRB 536 (upon which theGeneral Counsel relies),if read literally, supports the view that the grace period must beaccorded all new employees,regardless of whether some may be members of the unionat the time they are hired.Thus, it is there stated:For the reasons hereinafter appearing,the correct interpretation,we now believe, isone whereby the 30-day grace period must be accordedonly to thoseemployees whoare not members of the union on the effective date of the union-security clause of thecontract, and to newemployees hired after said effective date. (Emphasis supplied.)But an analysis of the decision shows that a literal construction was not intended andisnot justified.In the first place,the Board did not have before it the precise questionnow presented,since the clause under consideration in fact accorded to all new employeesthe prescribed grace period. The language then used related to the question before the Board,I.e.,whether it should continue to follow the Worthington Pump case(93 NLRB 527),whichhad held that union membership could not be required of either union or nonunion membersduring the first*30 days of a contract.The Krause Milling case cannot,therefore,be con-sidered as dispositive of the present issue because,even though the quoted language beconsidered as literally applicable to the instant question,itwould constitute at best a dictum.Furthermore,in concluding that the Worthingtoq Pump doctrine should be modified inrespect to its application to union members,the Board enumerated various reasons andfactors which it regarded as precluding an "escape"period or a "free ride"to employeeswho were already union members at the effective date of the contract,and supported itsconclusions by an exhaustive analysis of the legislative history of the union-security pro-viso of Section 8 (a) (3) of the amended Act. It is unnecessary to repeat the full summari-zation there made,which is hereincorporated by reference.It is sufficient to point outthat the following conclusions can be drawn from, and are amply supported by, the dis-cussion:(1) "'Congress legislated solely with respect to employees not members of theunion";(2)Congress did not intend to provide an escape period for employees who wereunionmembers; (3) Congress intended to provide a grace period for acquiring member- WAGNER IRON WORKS489ship to (a) employees who were not union members at the time of the execution of a union-security contract,and to(b) newly hired employees who were not union members.Subsequent applications of the Krause doctrine support the foregoingconclusions. Thus,itisnow established that since employees who are union members on the effective date ofthe contract can be required to maintain their good standing,employees who later chooseto join can also be subjected to the same conditions of employment-Allied Chemical andDye Corporation, 97 NLRB 1248; West Steel Casting Co., 98 NLRB 153; Jersey MillworkCompany, 97 NLRB 1452. Since the voluntary acquisition of membership ends the grade period,no reason appears why the privilege should be available to employees who are union memberswhen hired.siIndeed,the General Counsel's position leads to the absurd result that thoughvoluntary acquisition of membership by nonmembers results in loss of the grace period, theprivilege continues in existence for new employees who are already members when hired.Were there any doubt as to the validity of the clause on the foregoing basis, it would beremoved by the provision that membership should be maintained "to the extent authorizedby Section 8 (a) (3) of the Labor-Management Relations Act 1947." Thus, in AmericanSeating Company, 98 NLRB 800, the contract contained a clause which, without referenceto any other part of the contract, permitted the conclusion that nonmember employees atthe time the contract became effective were not accorded the prescribed grace period. How-ever,a separate clause provided:This contract is subject in all respects to the provisions of the Labor-ManagementRelations Act, as it may be amended from time to time,there being no intent in thiscontract to limit or abridge in any manner the rights and privileges extended by saidAct. . . .The Board held that that clause incorporated by reference into the contract the grace periodsrequired by Section 8 (a) (3) in valid union-security agreements,and that when the allegedobjectionable clause was read in conjunction with the latter, it became evident that thecontract accorded to all employees,oldand new,the statutory 30-day grace period inwhichto become members.Similarly, in Owens-Illinois Glass Company, 96 NLRB 640, the clause provided in partthatmembership in the Union should constitute a condition of employment for all employees"covered by this agreement subject to Section 8(a) (3) of the Labor Management RelationsAct of 1947." The Board held that the incorporation by direct reference of the provisionsof Section 8 (a) (3) into the union-security provision constituted a lawful, if inartistic,union-security agreement.Itis,therefore,concluded and found that the union-security clause in the AFL con-tract did not conflict with or violate Section 8 (a) (3).g.The discharge and the refusal to reinstate the strikersMost of the issues surrounding the discharge of the strikers and the Company's subse-quent refusal to reinstate many of them turn on the question whether the CIO strike violateda no-strike clause in an existing contract. That underlying issue is both the most importantand the most hotly contestedlegalissue in the case. For if the strike be found to be inviolation of an existing no-strike clause, then it constituted an unprotected concerted activity,and the Company was lawfully entitled to discharge the strikers, to discipline them as itsaw fit, and to pick and choose whom it would rehire and on such terms as it chose toimpose. United Elastic Corporation, 84 NLRB 768. If, on the other hand, it be found thatthestrike did not violate the no-strike clause, then the discharges and the subsequentrefusals of reinstatement, being because of the employees' participation in protected con-certed activities,would constitute unlawful discrimination forbidden by Section 8 (a)(3).The General Counsel and the Company take opposing positions on that basic issue, theCompany relying on the validity and the applicability of the no-strike clause, and the GeneralCounsel contending that the Company is barred, for various reasons, from asserting itas a defense to the discharge. Before moving to a more specific consideration of the con-s: Of course, the contract can inno case beapplied retroactively so as torequire pastmembershipas a conditionof employment New York Shipbuilding Corporation, 89 NLRB1446, and cases cited.33 There is no evidencewhich attributes to any striker the commission of acts of violenceor of other conduct during the strikesufficientlyflagrant incharacter as to have constitutedin itself unprotected concertedactivity. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDtentions,itwill be helpful to review briefly certain general principles which are pertinentto the present situation and to mark out the lines,indicated with reasonableclarity byexisting guideposts,within which the issue is to be determined.The entire scheme of statutory collective bargaining envisaged by the Act was designed toeliminate strikes and industrial unrest, though Congress nevertheless,by Section 13, speci-fically preserved and protected the right to strike-subject to limitations which are not herepertinentYet it is also well recognized that the right to strike may be waived by a no-strike clause in the collective bargain;and the Board has not hesitated to require adherenceto such a contractual obligation and to deny the protection of the Act to employees who strikein the face of their commitment not to do so. See,e g., Scullin Steel Co., 65 NLRB 1294,Joseph Dyson & Sons, 72 NLRB 445; Fafmr Bearing Co., 73 NLRB 1008, National ElectricProducts Corp., 80 NLRB 995; United Elastic Corporation, 84 NLRB 768, 773; and cf. DorseyTrailers, Inc , 80 NLRB 478; N.L.R. B. v. Sands Mfg. Co., 306 U. S. 332.A waiver of the right to strike, being in derogation of employee rights specifically guar-anteed by the Act, is, however, to be strictly construed, cf. Dorsey Trailers, Inc., supra;itis to be regarded as applying only to matters contemplated by the contract and to anyconduct by the other party relating to its provisions or to the normal relations of the partiesthereunder.See, for example,the concurring opinion of Chairman Herzog in the NationalElectric case,supra.Furthermore,itisstill an open question before the Board,despitethe majority holding in that case, whether a strike which is caused by unfairlabor practices,overmatters not comtemplated by the contract, is violative of a no-strike clause. Seefootnote 32 of H. N. Thayer Co., 99 NLRB 1122Itisto the foregoing field that attention is first turned and within which the opposingcontentions of the parties will be primarily considered and disposed of, though attention willalso be given separately to their more important subsidiary contentions which cannot bedetermined within the present discussion.Itisnecessary, therefore, to consider the present no-strike clause in its relation toother contract provisions with which it was connected and in express consideration forwhich the strike waiver was given The relevant provisions are set forth in Appendix C,and need not be here restated.Briefly summarized, theyexpressed the desire of the partiesto avoid strikes, work stoppages,and lockouts, and to that end they set up a grievance andarbitration procedure as the sole means of finally disposing of all grievances "that mayproperly arise under the terms of [ the] agreement." Upon this mutual consideration, theCompany agreed to forego lockouts, and the Union agreed to forego strikes, work stoppages,etc , except for the Company's refusal to arbitrate, pursuant to the contract, or for itsfailure to abide by the award of the arbitrator In the latter respects the provisions resemblefamiliar provisions which are frequently included in no-strike clauses.But it is the specification of the types of grievances and disputes to be settled which issignificant.Thus, the limitations were laid down initially in section 13 of the contract, underwhich the grievance procedure was made applicable to any grievance arising between theCompany and the Union, or between the Company and an ei.iployee, involving the meaning,application, or interpretation of the contract. 34 Section 14, in turn, provided for the arbitra-tion of disputes and grievances which were not settled under the provisions of section 13,and specifically limited the arbitrator's authority to "the interpretation and application ofthe express terms of [the]agreement"Section 15 provided for the reciprocal waiver bythe Union and the Company of the right to strike and to lock out, based on the stated agree-ment of the parties that the grievance procedure established by the contract was "adequateto provide a fair and final determination of all grievances that may properly arise underthe terms of [the] agreement:'35 (Emphasis supplied.)Any attempt to invoke a no-strike commitment by applying the foregoing provisions to thepresent situation fails immediately when it appears that the strike was not related to, norwas it on account of, any grievance or dispute which had arisen between the Company andthe AFL,the contracting union; nor was it related to or because of any grievance betweenthe Company and an employee, or the contracting union, which involved the meaning, appli-cation, or interpretation of the contractTo the contrary, the strike was provoked by anaccumulation of flagrant and aggravated unfair labor practices.Andwerethey also to beconsidered as grievances,theywere grievanceswhichwere remediless within the termsK This contrasts sharply with the broad provision in the National Electric contract forsettlement within the grievance procedure ofM dispute (without limitation) between thecompany and the union or any employee and the company.The reference to company discipline and discharge in section 15 (C) related to cases inwhich employees might engage in conduct prohibited by the no-strike clause. Cf. section 15(D). WAGNER IRON WORKS491of the contract, albeit CIO had attempted to adjust some of the earlier ones (as in the June6conference)in the face of the apathy and of the opposition of the contracting union. , sWhat the contract procedure plainly envisioned was the final disposition, without strikeor lockout,of grievances arising out of the normal administration of the contract and thenormal relationship between the parties thereto. ?t Certainly there was no way to adjustor to remedy,under the grievance machinery,the Company's campaign of assistance andsupport/ to AFL and of discouragement of CIO Nor can it be said, by any stretch of theimagination,either that the parties contemplated,or that the contract provisions were drawnbroadly enough to cover, a situation where the Company would engage, as here, in flagrantand widespread unfair labor practices dedicated to the retention of the incumbent union asthe bargaining representative of the employees at a time when a question concerning repre-sentationwas pending.Furthermore,had that been the intention of the parties,itwouldhave failed because in conflict with the policy and purposes of the Act, being in derogationof the right guaranteed to employees freely to select, under the aegis of the Board,a repre-sentative of their own choosing. See Sections 7 and 9 (c), and cf Hoover Co. v. N. L. R. B.,191 F 2d 380, 386 (C. A. 6) uStated differently, the contract neither reflected intention to include, nor expressly pro-vided for, a pledge not to use self-help in the event of the serious violations of the lawdisclosed by the present record. Since the contract did not preclude self-help in such cir-cumstances, its use cannot constitute a breach of the contract, and accordingly the Scullin-Dysonrule may not be applied.Itisalso appropriate to note here an additional basis for distinguishing the NationalElectric case, on which the Company relies, and that is the nature and the extent of theemployer conduct which provoked the strike.That case involved a single discharge,required by the incumbent union under the express terms of its contract, but one whichtheBoard found to be discriminatory under the Rutland Court doctrine. 39 There was noevidence that the employer had acted in bad faith in performing, at the union's insistence,its contractual obligation, or that it otherwise acted with intent to defeat employees' rights.That isolated and somewhat technical unfair labor practice is a far cry from the wide-spread and flagrant unfair labor practices here found.Indeed, this case presents the exactsituation foreseenby ChairmanHerzog in his concurring opinion"of unfair labor practicesof such provocative magnitude that, human nature and the Board's delays being what theyare, employes [could] reasonably be expected--or intended--by their employer to turnto what would prove to be suicidalself-help." 40The foregoing conclusions require the rejection of Respondent's main contention thatthe striker was in violation of the no-strike clause.At thesame time they have led toacceptance of one of the General Counsel's basic contentions (i. e., that the no-strike clausewas not applicable),though not on the precise basis argued for in his brief.The Company asserts, however, the two following subsidiary contentions which, if up-held,would yet defeat the General Counsel's attack on the strike discharges: (1) That be-cause the strike occurred within the 60-day period prescribed in Section 8 (d) of the Act,the striking employees had lost their status and their rights as employees of the Company,and (2) that the strike was itself an unfair labor practice, in violation of Section 8 (b) (4)36 Thus,Waldow admitted that he was not averse to the discharge of the CIO adherents;and other evidence established, as found herein, that Local 471 was currently conniving andparticipating with the Company in the commission of other unfair labor practices Even hadthe grievance procedure been applicable, resort to it by CIO or its adherents was obviouslyfutilestln other words, the substitution of the grievance and arbitration procedure for strikesand lockouts was a limited one, not complete and unreserved. Cf. Consolidated Frame Co.,91 NLRB 1295, 1297,and cases cited.38 These conclusions render immaterial Werner's offers to arbitrate the various dischargesand his testimony that he considered such grievances to be within the contemplation of thecontract.Furthermore, were it assumed that his understanding were correct, it is wellsettled that a failure to exhaust grievance and arbitration procedures does not affect orforeclose the Board's power to prevent and to remedy unfair labor practices Section 10 (a);Amalgamated Utility Workers v. Consolidated Edison Co., 309 U. S. 261; Todd ShipyardsCorporation. 98 NLRB 814, and cases cited; Monsanto Chemical Company, 97 NLRB 517.39Rutland Court Owners, 44 NLRB 587, 46 NLRB 1040. That doctrine was later overruledby the Supreme Court in Colgate-Palmolive-Peet Company v. N. L. R. B., 338 U. S. 355.40 The General Counsel's argument is rejected,however, that because of the provocativenature of the Company's unfair labor practices,the strike should be found to be a construc-tive lockout,and for that reason to be outside the ambit of the no-strike clause. 492DECISIONSOF NATIONALLABOR RELATIONS BOARD(C)of the Act,because an alleged object thereof was to force or requirethe Companyto recognizeCIO in theface of a certificationof AFL.Those contentions will be consideredin order, prior to giving attention to further arguments of the General Counsel regardingthe contract and the no-strike clause.(1) Section 8 (d) is plainly inapplicable to the present case,since what it provides for arecertain procedures to be followed by apartyto a collective-bargaining agreement who seeksto terminate ormodify the contract.But it wasAFL, not CIO, whowas the contractingparty here.Moreover,Section 8 (d) by its terms applies only to strikes to terminate or tosecure a modification or interpretation of a collective-bargaining contract.H. N. ThayerCo.,supra;and see Wilson and Company.Inc.,89 NLRB 310. The present strike had nosuch purpose.To the contrary,the finding that it was an unfair labor practice strike toprotestcertaindiscriminatorydischarges and other disparate treatment accorded CIOduring the election campaign plainly takes the strike itself outside the purview of Section8 (d). Ibid.(2) There was no evidence and no claimthat the AFLlocal had been certified in a repre-sentation proceeding under Section 9(c),PerryNorvell Co., 80 NLRB 225, but only that,pursuant to Section 9 (e), the Board had on February 8, 1949,certified the results of aunion-authorization election that the requiredmajority ofemployees had voted to authorizeLocal 471to make a union-security agreement. Since Local 471 was never certified underthe provisions of Section 9 (a), Section8 (b) (4) (C)cannot be invoked. Ibid.Nor does the evidence support the claim that the strike was called to force or require theCompany torecognize or bargainwith CIO. Chiakulas'letter of May 28, thoughrequestingrecognition,referred to the existing representationby AFLand requestedthe Companytorefrain from enteringinto anynew contractwith thatunion pending settlement of therepresentation question.Chiakulas'testimonyas to the strike meeting andthe causes othe strike(corroboratedby many otherwitnesses) showed thatthe employees were not thenconcerned about obtaining recognition,but that theywere protesting the various discrimi-natory dischargesand the Company's various other unfair labor practices.Though Respondent'sdefensesof the strikedischargeshavebeen rejectedas withoutmerit, it is appropriate nonetheless to consider the more important alternative basesurged by the GeneralCounsel fordefeat of Respondent's reliance on the no-strike clause.The General Counsel's contentionthat the contractwas illegal because ofthe inclusionof the union-security clausewas disposed of under the preceding section ofthisreport. 'uThe General Counselalso argues,in relianceon the Thayercase, supra, that the contractwas illegal because theAFL was illegallyassisted,supported,and dominatedby the Com-pany.But the assistance and dominationwhich havebeen found herein occurred not at orprior to the time the contract was entered into, but near the end ofthe contractterm, and,indeed,after a question concerning representation had arisen.Cf. Scullin Steel Co.,suprP.,at p. 1317. The Thayer case is, therefore,clearly inapposite.The General Counsel alsoargues thatvarious breaches of contract by the Company e2render the present case an exceptionto the ScullinSteel case.Though certainbreachesoccurred,and though the Scullin-Dyson doctrine is premisedin part on theabsence ofevidencethat the employerhad breachedhis contract,it is somewhat uncertainwhat typeor character of breaches the Board had in mind as sufficientto justifya subsequent breachof a no-strike clause;nor did the Board have under consideration in formulatingthatdoctrine,a case like the presentwhere thecontractbreach moststrongly complainedof was com-mitted in favor of the union(not a partyto the contract) whosestrike actionthe GeneralCounsel now seeks to condone because of that very breach.Thus,the General Counsel urgesthat the Companybreached its contract by its recognitionof CIO on June6 for the grievances 43 in the faceof its contractual obligation to accord ex-clusive recognitiontoAFL. Certainlythere was a breach ofthe contract with AFL to theextent stated,but it wasone whose benefits were intendedfor and whichwere readily ac-cepted by CIO. The breach,therefore,was one which would havebeen availableto AFL toassert in defense of any striketo which it might haveresorted because ofthe Company'sA' Also see footnote 40, rejecting the constructive lockout argument. Other arguments bythe GeneralCounsel whichare not specifically referred to herein have been rejected.42 I. e., the recognitionof CIO;the layoff of the night shift without regard to the seniorityprovisions; the inclusion of supervisors in the unit;and the Company's unfair labor practices.45Though the General Counsel contends that the recognition of CIO was on an equal basiswith AFL, ithas been found herein that the recognition was limited to grievances only. WAGNER IRON WORKS493breach of its contractual obligationsto AFL.M But CIO having participated in and havingaccepted the benefit of the breach cannot assert it in defense of its own subsequent conduct,nor does the General Counsel, despite his representation of the public interest,stand inany better position to defend or to condoneCIO'sconduct in striking,if it did,in violationof the no-strike clauseThe General Counsel also argues that the Company abrogated the contract by its aforesaidrecognitionofCIO.That argument was plainly inconsistent with the position elsewheretaken(and herein upheld)that the Company continued its assistance to AFL by continuingthe contract in effect and by continuing to recognizeAFL under it. Thesame inconsistencyexists as to the General Counsel's argument that the Company abrogated and rescinded thecontract by certain of its conduct following its consent to the election. Indeed, the GeneralCounsel endeavored to spell out a species of equitable estoppel on the theory that the strikewas provoked by the Company's conduct, including the consent to the election, the effectofwhich constituted a representation that the Company had abandoned the contract, andespecially the no-strike clause.That argument,unsupported by authority,is rejected as toostrained and tenuous to warrant serious consideration.The General Counsel's final contention is that the Company's letter of June 22 was not adischarge but a tactical maneuver; that the actual discharge of the strikers occurred on theapplication for their reinstatement on June 27, and was based solely on the fact that theywere active adherents of the CIO; and that the Company thereby waived the no-strike clauseand condoned the strike action.That contention was made in the face of a stipulation madeby Swander,who began the presentation of the case for the General Counsel,that the strikerswere discharged by the June 22 letter.However,Gore,who took over the case midway for theGeneral Counsel,and who was apparently unaware ofthe stipulation,later developed testimonyfrom a number of witnesseswhich incertain respects tended to support the present conten-tion.Gore thereupon announced his theory of"tactical maneuver,"and prior to resting, movedfor and was granted permission to amend the complaint to allegethatthe strike dischargeoccurred on June 27.Respondent later moved for and was granted a recess of 3 weeks prior to pitting in its owncaseBoth during its own case and during the cross-examination of the General Counsel'switnesses,the Company litigated fully the General Counsel's new theory and the amendmentto the complaint. These circumstances show that the parties in effect waived and abandonedthe stipulation by acts amounting to a virtual disregard thereof, see 60 C.J., "Stipulations,"sec. 88,p. 90, since evidence was offered and the issue litigated without regard to the stipula-tion and without objection on that ground. Crecelius v. Chicago, etc. R. Co., (Mo.) 223 S.W.413.Though the Company urges in its brief that the stipulation was binding upon the GeneralCounsel,itmakes no showing that it was misled or allowed to act to its injury in relianceon the stipulation,Carnegie Steel Co. v. Cambria Iron Co., 185 U. S. 403,444; 60 C. J."Stipulations,"sec. 101, pp.97-8; 50 Am.Jur., "Stipulations"secs.11. 14,pp. 611-12,613-14;or that its rights were prejudiced in any manner by allowing the amendment to thecomplaint.Under these circumstances the stipulation will be regarded as waived or aban-doned, and the General Counsel's present contention will be considered on its merits.It is true,as the General Counsel points out, that the testimony of a number of employeewitnesses concerning their reinstatement interviewswith Dyskowstrongly suggests thatDyskow had not considered the June 22 letters as a discharge.It is true also that Dyskow'stestimony in part supports that view.However,the evidence is undisputed that it was Wernerwho made the decision to discharge the strikers and who drafted the letter, with Marshall'shelp,to effectuate that decision.Werner also directed Dyskow to prepare immediately a listof all of the strikers,and it was to those so listed by Dyskow to whom the letters were sent,with the intention of discharging them for not having returned to work in response to theAFL's notice to do so.Although it is not clear that Werner defined to Dyskow the word "striker,"Dyskow himselfplaced a novel,if not anomalous,interpretation upon the term.Thus,he eliminated from thelistfor discharge any employees from whom he had received reports, either directly orindirectly(i.e., through foremen or nonstriking employees), that their absences from work4t Though a basis also existed for a claim thatthe Company's recognitionof CIO forgrievances constituted an unfair labor practice (compare HughesTool Company, 56 NLRB981, enfd.147 F.2d 69(C. A. 5) with Douds v. Local 1250, 173 F. 2d 760 (C. A. 2); andsee the Trial Examiner's report in Miami CopperCompany, 92 NLRB 322,at 334-340),no charge was filed byAFL and noallegation was included in the complaint to such effect.Those factsand the conclusions here reached render it unnecessary to considerwhetherfurther effects attended the Company's action in recognizing CIO. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere not due to their participation in the strike but because they did not care to work whileitwas in progress,or did not care to cross the picket line,or was for illness or vacation,or for such other reason as persuaded Dyskow that the employee was not an active partici-pant in the strike.He carried this to the point of eliminating even those who had actuallypicketed for a short time but who had called in and excused their action on the ground thatthey had doneso only because"they wanted to be a good guy."The foregoing circumstances do not establish that the letter was not a discharge TheCompany's view was,and its action was taken on the premise that,the strike was in viola-tionof the no-strike clause and that participation therein was not a protected concertedactivity.On that premise,Respondent was free to exercise any choice it saw fitwithrespectto the termination of employees who participated in the strike.Cf. UnitedElastic Corp.,supra.Thus,itmight,for example,have chosen to discharge all employees who refrainedfrom working because of the strike,or again, only the leaders of the strike. Its middlecourse of discharging only the more active participants in the strike activity was equallywithin itsprerogatives,had its premise been a valid one. Cf.Union Carbide and CarbonCorp,100 NLRB 689Though Dyskow's subsequent handling of the reinstatementinterviewscould not haveefficacy,retroactively,to convert the Werner discharge letter into a tactical maneuver,the evidence does establish,as the General Counsel contends,that Dyskow's selection ofemployees for reinstatement was not free of discriminatory motivation.Thiswas mostclearly demonstrated by the constructive discharges (see subsection e, supra), and by theinterviews with the Fecteaus.The latter interviews were of particular significance, sincetheyestablished that Dyskow reinstated the Fecteaus on the condition that they remove,and that they refrain from wearing,theirCIO insignia,and that they refrain also fromfurther CIO campaigning,because, as Dyskow stated to one of them,"we were ridof [CIO]and we'd like to keep it that way."Though the record contains much other evidence whichsupports the present conclusion,itisunnecessary to consider the point further in viewof the conclusions previously reached herein,and the fact that in any event the remedy ofreinstatement with back pay to run from June 27 would be identical,regardless of whetherthe discharges,occurred on June 22 or 27.See Happ BrothersCo. Inc.,90 NLRB 1513, 1518;Globe Wireless,Ltd., 88 NLRB 1262,1268; Alside, Inc.,88 NLRB 460, 462.Itis therefore concluded and found that on June 22,1951,the Company discharged dis-criminatorily the 57 employees whose names are listed in Appendix B hereto,46 and there-after refused to reinstate them because said employees engaged in concerted activities andjoined and assisted CIO, and that the Company thereby engaged in unfair labor practicesproscribed by Section 8 (a) (3) and (1).C.Concluding findings - Case No. 13-CB-148No substantial question is presented under the evidence insofar as the case against theRespondent Union is concerned, since the following facts are conclusively established:On June 15, Handon attempted physically to rip CIOinsigniafrom an employee. FromJuly through December Handon maderepeatedthreats to have employees discharged bytheCompany unless they paid dues to Local 471.47 By those acts Respondent Union re-strained and coerced employeesof the Companyin the exercise of rights guaranteed them45 Under Werner's instructions,Dyskow had been authorized to take back as new employeessome of the better mechanics whose services Dyskow was particularly anxious to retain.Dyskow admittedly misapplied those instructions.,46 The complaint as finally amended listed nine additional employees as strike discharges,as follows:KennethBeyer, Harold Blink, Anthony Galaska, Lawrence Houston, WalterKoehler,Marvin Markestad,William Packard,Theodore Wanick, and Ralph Welter.Carefulscrutiny of the record discloses no evidence that any of them was discharged(i.e.,was sentor received a copy, of the discharge letter)or was refused reinstatement after the strike.Furthermore,although Respondent's time records show that none of them worked during thestrike,there is na evidence from which it can be found that their absence was due to theirparticipation in the-strike.The closest approach was furnished by the case of LawrenceHouston (the only one of the group who was a witness) who testified only that he did not work,without attempting to explain whether his failure to workwas because of the strike."Firthermore,Houston admitted that he did not receive a dischargeletter,and there is no evidence that he was sent one.47 Since the validity of the union-security clause has been upheld, it cannot be found thatHandon's threats to procure the discharge of AFL members for nonpayment of dues consti-tuted an unfair labor practice prior to the expiration of the contract on July 1, 1951. WAGNER IRON WORKS495in Section7 of the Act,and thereby engaged in unfair labor practices proscribed by Section8 (b) (1) (A): '-On or beforeJune 4, Respondent Union attempted to cause and did cause the Company todischargeRoy McMahonand Don-McMahon because of their real or assumed membershipin and support-of"UAW-CIO, therebycausing and attempting to-cause the Company to dis-criminate againsrt=said employees in violation of Section 8 (a) (3) of the Act, and therebyengaged in unfaii'labor practices proscribed by Section 8 (b) (2) of the Act.For reasonswhichare fully stated in section III, B, 3,f,supra,it is found that the Uniondid not, bymaintaining and enforcingwith the Companythe union-security clause,engagein unfair labor practices as charged in the complaint.Uponthe basis of the foregoing findings of fact and upon the entire record in the case theundersigned makes the following.CONCLUSIONS OF LAW1.The activities of the Respondents set forth in section III, above,occurring in connectionwith the operations of the Respondent Company set forth in section I. above, have i close,intimate,and substantial relation to trade, traffic,and commerce among the several Statesand tend to lead to labor disputes burdening And obstructing commerce and the free flowthereof."t" UAW-CIO,Local 471, the TemporaryCommittee,and the Independent Union are labororganizations within the meaning of Section 2 (5) of the Act.-3.By dominating,interferingwith, assisting,and contributing support to Local 471,and by dominating,interfering with,fostering,supporting,and assisting the formation andadministration of the Temporary Committee and the Independent Union, the RespondentCompany has engaged.in and is engaging in unfair labor practices within the meaning ofSection 8(a) (2) and (1).4.By discriminating in regard to the hire and tenure of employment of Gust John Gould,Jacob Steffes,Roy McMahon,Don McMahon,Wesley Bajanen,Ervin Kusz,David Horgan,and Alexis Sobczak and of the 79 employees whose names are listed in Appendices A and Bhereto attached,thereby discouraging membershipin UAW-CIO and encouraging member-ship in Local 471, Respondent Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) and(1) of the Act.5.By interfering with,restraining,and coercing`itsemployees in the exercise of therights guaranteed in Section7 oFthe Act,Respondent Company has engaged,in and is engagingin unfair labor practices withinihe meaning of Section 8 (a) (1) of the Act;`'6By causing the Respondent Company to discriminate against Roy McMahon and DonMcMahon in violation of Section 8 (a) (3) of the Act. Respondent Union, Local 471, has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (b) (2) and 8 ?b)1 (A) of the Act. -7.By restraining and coercing employees of Respondent Company in the exercise of therightsguaranteed'-; inSection 7, Respondent-'Utiioil has engaged in unfair labor practiceswithin themeaning of Section 8(b) (1) (A) of the Act.8The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act., a[Recommendations omitted from publication.]APPENDIX !CRELEVANT GRIEVANCE, ARBITRATION, AND NO-STRIKEPROVISIONS OF THE CONTRACTSection 13. (C) Should anygrievance arise between the Company and the Union,or betweenthe Companyand an employee or employees involving the meaning,application or interpreta-tion of this agreement,an earnest effort shallbe made to settle such grievance in the followingmanner.Step 1. By the complaining employee, Shop Steward and Squad Leader. If not settled,Step 2. By the Shop Committee, Shop Superintendent for the Company and/orhis desig-nated representatives. If not settled,Step 3. By a representative of the Union,the Shop Committee and the Plant Managerfor the Companyand/or hi's designated representatives. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 14.Any difference or dispute between the Company and the Union,or between theCompany and an employee or employees,which has not been satisfactorily settled in accord-ance with the provisions of the preceding section of this agreement,shall,upon the writtenrequest of either party to' this agreement be submitted to arbitration by an impartial arbi-trator to be selected by mutual agreement of the parties. . . .Itisagreed that the authority of the arbitrator shall be limited to the interpretation andapplication of the express terms of this agreement.The arbitrator shall have no power toalter or add to the terms of this agreement,or to disregard this agreement,or to arbitrateanydispute arising out of the negotiations of a new agreement,or a renewal of this agree-ment, or any amendment thereto or supplement thereto.Section 15.(A) The Company and the Union agree that the grievance procedure providedherein is a equate to provide a fair and final determination of all grievances that may properlyarise under the terms of this agreement,and shall be the sole means of disposing of griev-ances. It is the desire of the Company and the Union to avoid strikes and work stoppagesand lockouts.(B)The Union agrees that neither it nor its members,individually or collectively, will,during the term of this agreement,cause, permit, approve,or take part in any strike,picketing,sitdown,standin, slowdown,or other curtailment or restriction of production orinterference with work in or about the Company's plant or premises,except for refusal ofthe Company to arbitrate in accordance with Section 14, or failure of the Company to abideby the award of the Arbitrator.(C) If the Company shall discipline or discharge any employee or employees who shallengage in conduct hereby prohibited,such discipline or discharge shall not be subject toreview upon any ground other than that the employees did not engage or take part in suchconduct.Such discipline or discharge shall be imposed within seven(7) working days aftersuch violation has terminated;otherwise,such discipline or discharge shall be subject to theregular grievance procedure.(D) During any period in which employees are engaged in any violation of this section, theCompanywill not be required to bargain with representativesof the Unionwith respect tothe employees engaged in such violation.(E) In the event that a violation of this section occurs or impends, the Union in good faith(1)willmake every effort to prevent it or to terminate it, as the case may be; (2) willimmediately post notices throughout the entire plants affected thereby,on the Union's Bulle-tinBoards referred to in this agreement,which notices shall be in the form hereinafterquoted in this subsection (E), and signed by the President or Vice President and the RecordingSecretary of the Union and/or an authorized officer of the International Union;and (3) willtake such further steps as it,in its discretion,considers reasonable and appropriate underthe circumstances,in order to prevent such violation or to bring it to an end,as the casemay be."To All Membersof SHOPMEN'S LOCAL UNION NO.of the INTERNATIONALASSOCIATIONOF BRIDGESTRUCTURAL AND ORNAMENTALIRON WORKERS:"Dated:"You are advised that certain action took place today in this plant. This action was`unauthorized by both the Local and International Union."You are directed to promptly return to your respective jobs and to cease any actionwhich may affect production.The grievance(s) in dispute will be processed through theregular grievance procedures provided for in your contract."If conditions do not return to normalimmediately,we feel that the Company is justifiedin permanently replacingyou with newemployees."(F)The Companyagrees that in consideration of the due performance by the Union of theundertakings herein assumedby it withrespect to preventing and terminating violations ofthis section,there shallbe no liabilityon the part of the Union, its officers,agents, or onthe part of its members as such,for damages or otherwise.(G)TheCompany shall not engage in any lockout of the employees.